Exhibit 10.40

MASTER LEASE

by and between

CHI 3, LLC,

a Delaware limited liability company,

as LANDLORD

and

EQUINIX OPERATING CO., INC.,

a Delaware corporation,

as TENANT

Premises:

1905 – 1945 Lunt Avenue

Elk Grove Village, Illinois 60007

Dated as of February 2, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Demise of Premises    1 2.    Certain Definitions    1 3.
   Title and Condition    8 4.    Use of Leased Premises; Quiet Enjoyment    9
5.    Term    10 6.    Basic Rent    11 7.    Additional Rent    12 8.   
Payment of Impositions    13 9.    Compliance with Laws and Easement Agreements;
Environmental Matters; Above-Ground/Under-Ground Storage Tanks    14 10.   
Liens; Recording    16 11.    Maintenance and Repair    17 12.    Alterations
and Improvements    17 13.    Approved Alterations    19 14.    Indemnification
   20 15.    Insurance    21 16.    Casualty and Condemnation    25 17.   
Termination Events    26 18.    Restoration    26 19.    Assignment and
Subletting    28 20.    Events of Default    30 21.    Remedies and Damages Upon
Default    31 22.    Notices    34 23.    Estoppel Certificate    34 24.   
Surrender    35 25.    No Merger of Title    35 26.    Books and Records    35
27.    Non-Recourse as to Landlord    36 28.    Financing    36 29.   
Subordination and Attornment    37 30.    Tax Treatment; Reporting    38 31.   
Guaranty    38 32.    Miscellaneous    38 33.    Publicity    40

EXHIBITS

 

EXHIBIT A

   Premises

EXHIBIT B

   Equipment

EXHIBIT C

   Schedule of Permitted Encumbrances

EXHIBIT D

   Landlord’s Wiring Instructions

EXHIBIT E

   Form of Guaranty of Lease

 

-i-



--------------------------------------------------------------------------------

MASTER LEASE

THIS MASTER LEASE is made as of February 2, 2007, by and between CHI 3, LLC, a
Delaware limited liability company (“Landlord”), with an address at 301 Velocity
Way, 5th Floor, Foster City, California 94404, and EQUINIX OPERATING CO., INC.,
a Delaware corporation (“Tenant”), with an address at 301 Velocity Way, 5th
Floor, Foster City, California 94404.

In consideration of the rents and provisions herein stipulated to be paid and
performed, Landlord and Tenant hereby covenant and agree as follows:

1. Demise of Premises. Landlord hereby demises and lets to Tenant, and Tenant
hereby takes and leases from Landlord, for the term and upon the provisions
hereinafter specified, the following described property (hereinafter
collectively referred to as the “Leased Premises”): (i) the premises described
in Exhibit “A” hereto, together with the Appurtenances (collectively, the
“Land”); (ii) the buildings, structures and other improvements now or hereafter
located on the Land, including, without limitation, the roof of the buildings
located on the Land (collectively, the “Improvements”); and (iii) the fixtures,
machinery, equipment and other property described in Exhibit “B” hereto
(collectively, the “Equipment”).

2. Certain Definitions.

“Additional Rent” shall mean Additional Rent as defined in Section 7(a).

“Adjustment Date” shall mean the Adjustment Date as defined in Schedule 1.

“Affiliated Party” shall mean Affiliated Party as defined in Section 19(a).

“Alterations” shall mean all changes, additions, improvements or repairs to, all
alterations, reconstructions, renewals, replacements or removals of and all
substitutions or replacements for any of the Improvements or Equipment, both
interior and exterior, structural and non-structural, and ordinary and
extraordinary. Notwithstanding the foregoing, Alterations shall not include the
addition, reconfiguration or removal of internal cabling, server cages or other
equipment installed in the Premises primarily for the service of Tenant’s
Customers.

“Appurtenances” shall mean all tenements, hereditaments, easements,
rights-of-way, rights, privileges in and to the Land, including (a) easements
over other lands granted by any Easement Agreement and (b) any streets, ways,
alleys, vaults, gores or strips of land adjoining the Land.

“Basic Rent” shall mean Basic Rent as defined in Section 6.

“Basic Rent Payment Date” shall mean the Basic Rent Payment Dates as defined in
Section 6.

 

-1-



--------------------------------------------------------------------------------

“Casualty” shall mean any injury to or death of any person or any loss of or
damage to any property (including the Leased Premises) included within or
related to the Leased Premises resulting from a fire or other casualty affecting
the Leased Premises.

“Code” shall mean Code as defined in Section 30.

“Commencement Date” shall mean Commencement Date as defined in Section 5(a).

“Condemnation” shall mean a Taking.

“Condemnation Notice” shall mean notice of the institution of any proceeding for
Condemnation.

“Costs” of a Person or associated with a specified transaction shall mean all
reasonable costs and expenses incurred by such Person or associated with such
transaction, including, without limitation, attorneys’ fees and expenses, court
costs, brokerage fees, escrow fees, title insurance premiums, recording fees and
transfer taxes, as the circumstances require, subject to any limitations
hereinafter set forth.

“Customer” shall mean a Person that has entered into an agreement with Tenant,
or an affiliate of Tenant, to receive telecommunication, collocation or any
similar or successor services from the Leased Premises.

“Customer Agreement” shall mean Customer Agreement as defined in Section 19(d).

“Debt Service” shall mean with respect to any particular period, the scheduled
principal and interest payments due on account of any promissory note secured by
the Mortgage.

“Default Rate” shall mean the Default Rate as defined in Section 6(c).

“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements listed as Permitted
Encumbrances or as may hereafter affect the Leased Premises.

“Environmental Law” shall mean (i) whenever enacted or promulgated, any
applicable federal, state and local law, statute, ordinance, rule, regulation,
license, permit, authorization, approval, consent, court order, judgment,
decree, injunction, code, requirement or agreement with any governmental entity,
(x) relating to pollution (or the cleanup thereof), or the protection of air,
water vapor, surface water, groundwater, drinking water supply, land (including
land surface or subsurface), plant, aquatic and animal life from injury caused
by a Hazardous Substance or (y) concerning exposure to, or the use, containment,
storage, recycling, reclamation, reuse, treatment, generation, discharge,
transportation, processing, handling, labeling, production, disposal or
remediation of any Hazardous Substance, and (ii) any common law or equitable
doctrine (including, without limitation, injunctive relief and tort doctrines
such

 

-2-



--------------------------------------------------------------------------------

as negligence, nuisance, trespass and strict liability) that may impose
liability or obligations or injuries or damages due to or threatened as a result
of the presence of, exposure to, or ingestion of, any Hazardous Substance. The
term Environmental Law includes, without limitation, the federal Comprehensive
Environmental Response Compensation and Liability Act of 1980, the Superfund
Amendments and Reauthorization Act, the federal Water Pollution Control Act, the
federal Clean Air Act, the federal Clean Water Act, the federal Resources
Conservation and Recovery Act of 1976 (including the Hazardous and Solid Waste
Amendments to RCRA), the federal Solid Waste Disposal Act, the federal Toxic
Substance Control Act, the federal Occupational Safety and Health Act of 1970,
the federal National Environmental Policy Act and the federal Hazardous
Materials Transportation Act, each as amended and as now or hereafter in effect
and any similar state or local Law.

“Environmental Violation” shall mean any violation of any Environmental Law.

“Equinix” shall mean Equinix, Inc., a Delaware corporation.

“Equinix OpCo” shall mean Equinix Operating Co., Inc., a Delaware corporation.

“Equipment” shall mean the Equipment as defined in Section 1.

“Event of Default” shall mean an Event of Default as defined in Section 20(a).

“Expenses” shall mean the Expenses as defined in Section 7(a).

“Expiration Date” shall mean the Expiration Date as defined in Section 5(a).

“Federal Funds” shall mean federal or other immediately available funds which at
the time of payment are legal tender for the payment of public and private debts
in the United States of America.

“Financial Strength Criteria” as applied to any Person as of any date of
determination means that such Person (a) has a net worth and financial strength
on such date of determination equal to or greater than the lower of (1) the net
worth and financial strength of Equinix as of the date of this Lease and (2) the
net worth and financial strength of Carveout Guarantor (as such term is used in
the Loan Agreement) on such date of determination, provided that in either case,
the net worth of such Person is not less than $262,000,000, and (b) is
experienced in, or, has a management team with experience in the management and
operation of first-class data centers comparable to data centers operated by
Equinix or Equinix OpCo, and which, clause (a) and (b) are demonstrated to the
reasonable satisfaction of Landlord and Lender and approved in writing by
Lender, which approval shall not be unreasonably withheld, delayed or
conditioned.

“GAAP” shall mean GAAP as defined in Section 26(a).

 

-3-



--------------------------------------------------------------------------------

“Guarantor” shall mean Equinix, Inc., a Delaware corporation, or a successor to
Guarantor by acquisition or merger, or by a consolidation or reorganization
pursuant to which Guarantor ceases to exist as a legal entity.

“Guaranty” shall mean Guaranty as defined in Section 33.

“Good Condition and Repair” shall mean Good Condition and Repair as defined in
Section 7(a).

“Hazardous Substance” means (i) any substance, material, product, petroleum,
petroleum product, derivative, compound or mixture, mineral (including
asbestos), chemical, gas, medical waste, or other pollutant, in each case
whether naturally occurring, man-made or the by-product of any process, that is
toxic, harmful or hazardous or acutely hazardous to the environment or public
health or safety or (ii) any substance supporting a claim under any
Environmental Law, whether or not defined as hazardous as such under any
Environmental Law. Hazardous Substances include, without limitation, any toxic
or hazardous waste, pollutant, contaminant, industrial waste, petroleum or
petroleum-derived substances or waste, radon, radioactive materials, asbestos,
asbestos containing materials, urea formaldehyde foam insulation, lead,
polychlorinated biphenyls.

“Impositions” shall mean the Impositions as defined in Section 8.

“Improvements” shall mean the Improvements as defined in Section 1.

“Indemnitee” shall mean an Indemnitee as defined in Section 14.

“Investment Grade Criteria” as applied to any Person means that such Person has
a credit rating of either “BBB-” or higher from S&P or “Baa3” or higher from
Moody’s, (or an approximately equivalent credit rating from an alternative
nationally recognized credit rating agency, as applicable).

“Insurance Requirements” shall mean the requirements of all insurance policies
maintained in accordance with this Lease.

“Land” shall mean the Land as defined in Section 1.

“Landlord Transfer” shall mean a Landlord Transfer as defined in Section 8.

“Law” shall mean any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.

“Lease” shall mean this Master Lease.

 

-4-



--------------------------------------------------------------------------------

“Lease Year” shall mean, with respect to the first Lease Year, the period
commencing on the Commencement Date and ending at midnight on the last day of
the twelfth (12th) consecutive calendar month following the month in which the
Commencement Date occurred, and each succeeding twelve (12) month period during
the Term.

“Leased Premises” shall mean the Leased Premises as defined in Section 1.

“Legal Requirements” shall mean the requirements of all present and future Laws
(including, but not limited to, Environmental Laws and Laws related to
accessibility to, usability by, and discrimination against, disabled
individuals) and all covenants, restrictions and conditions now or hereafter of
record which may be applicable to Tenant or to the Leased Premises, or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration,
repair or restoration of the Leased Premises, even if compliance therewith
necessitates structural changes or improvements or results in interference with
the use or enjoyment of the Leased Premises or requires Tenant to carry
insurance other than as required by this Lease.

“Lender” shall mean any holder of a Mortgage secured by the Landlord’s interest
in the Leased Premises, including without limitation, Mortgage Lender.

“Monetary Obligations” shall mean Rent and all other sums payable by Tenant
under this Lease to Landlord, to any third party on behalf of Landlord or to any
Indemnitee.

“Moody’s” means Moody’s Investors Service, Inc., or its successor in interest.

“Mortgage” shall mean any mortgage lien on the Leased Premises, including the
SFT I Mortgage.

“Mortgage Lender” shall mean SFT I, Inc., a Delaware corporation, and its
successors and assigns.

“Mortgage Lender Financing” shall mean that certain loan to Landlord from
Mortgage Lender secured by, among other things, a first priority mortgage lien
on the Leased Premises pursuant to the SFT I Mortgage.

“Mortgage Loan Documents” shall mean this Lease, the SFT I Mortgage and those
certain other loan documents of even date herewith executed by and entered into
by Landlord in connection with the Mortgage Lender Financing.

“Net Award” shall mean (a) the entire award payable by reason of a Condemnation
whether pursuant to a judgment or by agreement or otherwise, or (b) the entire
proceeds of any insurance required under clauses (i), (ii) (to the extent
payable to Landlord), (iv), (v), (vi), (vii) or (viii) of Section 15(a), as the
case may be, less any expenses incurred by Landlord in collecting such award or
proceeds.

 

-5-



--------------------------------------------------------------------------------

“Non-Preapproved Assignee” shall mean Non-Preapproved Assignee as defined in
Section 19(b).

“Non-Preapproved Assignment” shall mean Non-Preapproved Assignment as defined in
Section 19(b).

“Partial Casualty” shall mean any Casualty which does not constitute a
Termination Event.

“Partial Condemnation” shall mean any Condemnation which does not constitute a
Termination Event.

“Permitted Encumbrances” shall mean those covenants, restrictions, reservations,
liens, conditions and easements and other encumbrances listed on Exhibit “C”
hereto (but such listing shall not be deemed to revive any such encumbrances
that have expired or terminated or are otherwise invalid or unenforceable).

“Person” shall mean an individual, partnership, association, limited liability
company, corporation or other entity.

“Preapproved Assignee” shall mean Preapproved Assignee as defined in
Section 19(a).

“Preapproved Assignment” shall mean Preapproved Assignment as defined in
Section 19(a).

“Prime Rate” shall mean the interest rate per annum as published, from time to
time, in The Wall Street Journal as the “Prime Rate” in its column entitled
“Money Rate”. The Prime Rate may not be the lowest rate of interest charged by
any “large U.S. money center commercial banks” and Landlord makes no
representations or warranties to that effect. In the event The Wall Street
Journal ceases publication or ceases to publish the “Prime Rate” as described
above, the Prime Rate shall be the average per annum discount rate (the
“Discount Rate”) on ninety-one (91) day bills (“Treasury Bills”) issued from
time to time by the United States Treasury at its most recent auction, plus
three hundred (300) basis points. If no such 91-day Treasury Bills are then
being issued, the Discount Rate shall be the discount rate on Treasury Bills
then being issued for the period of time closest to ninety-one (91) days.

“Renewal Date” shall mean Renewal Date as defined in Section 5(b).

“Renewal Notice” shall mean Renewal Notice as defined in Section 5(b).

“Renewal Term” shall mean Renewal Term as defined in Section 5(b).

“Rent” shall mean, collectively, Basic Rent and Additional Rent.

“Rent Commencement Date” shall mean Rent Commencement Date as defined in
Section 6(a).

 

-6-



--------------------------------------------------------------------------------

“Requesting Party” shall mean Requesting Party as defined in Section 23.

“Required Replacements” shall mean the Required Replacements as defined in
Section 7(a).

“Responding Party” shall mean Responding Party as defined in Section 23.

“Restoration Fund” shall mean Restoration Fund as defined in Section 18(a).

“Review Criteria” shall mean Review Criteria as defined in Section 19(b).

“S&P” means Standard & Poor’s Ratings Services or its successor in interest.

“SFT I Mortgage” shall mean that certain Mortgage, Assignment of Leases and
Rents, Security Agreement and Fixture Filing of even date herewith granted by
Landlord for the benefit of Mortgage Lender to secure Landlord’s obligations
under the Mortgage Lender Financing as evidenced by the Mortgage Loan Documents.

“SNDA” shall mean SNDA as defined in Section 29.

“State” shall mean the state in which the Leased Premises are located.

“Successor Landlord” shall mean Successor Landlord as defined in Section 29(c).

“Successor Party” shall mean Successor Party as defined in Section 19(a).

“Surviving Obligations” shall mean any obligations of Tenant under this Lease,
actual or contingent, which arise on or prior to the expiration or prior
termination of this Lease or which survive such expiration or termination by
their own terms.

“Taking” shall mean (a) any taking or damaging of all or a portion of the Leased
Premises (i) in or by condemnation or other eminent domain proceedings pursuant
to any Law, general or special, or (ii) by reason of any agreement with any
condemnor in settlement of or under threat of any such condemnation or other
eminent domain proceeding, or (iii) by any other means, or (b) any de facto
condemnation. The Taking shall be considered to have taken place as of the
earlier of the date actual physical possession is taken by the condemnor, or the
date on which the right to compensation and damages accrues under the law
applicable to the Leased Premises.

“Tenant’s Plans” shall mean Tenant’s Plans as defined in Section 12(d).

“Term” shall mean the Term as defined in Section 5.

 

-7-



--------------------------------------------------------------------------------

“Termination Date” shall mean the Termination Date as defined in Section 17.

“Termination Event” shall mean a Termination Event as defined in Section 17.

“Termination Notice” shall mean Termination Notice as defined in Section 17(a).

“Third Party Purchaser” shall mean the Third Party Purchaser as defined in
Section 19(h).

“Warranties” shall mean the Warranties as defined in Section 3(c).

“Work” shall mean the Work as defined in Section 12(c).

3. Title and Condition.

(a) The Leased Premises are demised and let subject to (i) the Permitted
Encumbrances, (ii) any state of facts which an accurate survey or physical
inspection of the Leased Premises might show, (iii) all Legal Requirements,
including any existing violation of any thereof, and (iv) the condition of the
Leased Premises in all respects as of the commencement of the Term, without
representation or warranty by Landlord.

(b) Tenant acknowledges that the Leased Premises are in acceptable condition and
repair at the inception of this Lease. LANDLORD LEASES AND WILL LEASE AND TENANT
TAKES AND WILL TAKE THE LEASED PREMISES “AS IS WITH ALL FAULTS”. TENANT
ACKNOWLEDGES THAT LANDLORD (WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER
CAPACITY) HAS NOT MADE AND WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE
MADE, ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO ANY
MATTERS CONCERNING THE LEASED PREMISES, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD’S
TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY,
(xii) DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE LEASED PREMISES WITH ANY LAW OR
LEGAL REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.
TENANT ACKNOWLEDGES THAT THE LEASED PREMISES ARE OF ITS SELECTION AND TO ITS
SPECIFICATIONS AND THAT THE LEASED PREMISES HAVE BEEN INSPECTED BY TENANT AND
ARE SATISFACTORY TO IT.

 

-8-



--------------------------------------------------------------------------------

(c) Landlord hereby assigns to Tenant, without recourse or warranty whatsoever,
on a non-exclusive basis, all assignable warranties, guaranties, indemnities and
similar rights (collectively “Warranties”) which Landlord may have against any
manufacturer, seller, engineer, contractor or builder in respect of the Leased
Premises. Such assignment shall remain in effect until the expiration or earlier
termination of this Lease, whereupon such assignment shall cease and all of the
Warranties shall automatically revert to Landlord. In confirmation of such
reversion Tenant shall execute and deliver promptly any certificate or other
document reasonably required by Landlord. Landlord shall also retain the right
to enforce any guaranties (i) to the extent of Landlord’s obligations hereunder,
and (ii) upon the occurrence of an Event of Default. Tenant in its reasonable
discretion, may enforce and shall comply with the terms of all Warranties in
accordance with their respective terms, provided that if Tenant does not enforce
any Warranty, Landlord shall have the right to do so. Tenant shall not take any
actions which would cause any of the Warranties to lapse.

4. Use of Leased Premises; Quiet Enjoyment.

(a) Tenant may occupy and use the Leased Premises as a data center and internet
business exchange (“IBX”) collocation facility (and ancillary administrative or
other support services) or any facility that as a result of technological
changes is substantially equivalent, or a technological successor, to a data
center and IBX collocation facility, so long as such change does not have any
material negative impact on the value of the Leased Premises, or, for any other
purpose previously approved by Landlord in writing and in a manner consistent
with applicable Laws, Legal Requirements and the Permitted Encumbrances. In
approving any alternative uses, Landlord shall act reasonably taking into
account technological changes and changes in the telecommunications industry.
Tenant shall not use or occupy or permit the Leased Premises to be used or
occupied, nor do or permit anything to be done in or on the Leased Premises, in
a manner which would or is likely to (i) violate any Law or Legal Requirement,
(ii) make void or voidable or cause any insurer to cancel any insurance required
by this Lease, or make it impossible to obtain any such insurance at
commercially reasonable rates, (iii) make void or voidable, cancel or cause to
be cancelled or release any warranty, guaranty or indemnity, (iv) cause
structural injury to any of the Improvements or (v) constitute a public or
private nuisance or waste.

(b) Subject to the provisions hereof, so long as no Event of Default has
occurred and is continuing, Tenant shall quietly hold, occupy and enjoy the
Leased Premises throughout the Term, without any hindrance, ejection or
molestation by Landlord with respect to matters that arise after the date
hereof.

(c) Landlord acknowledges that Tenant will operate the Leased Premises as a
highly secure facility which has very limited access. As a result thereof,
Landlord shall not under any circumstances enter the Leased Premises without
being accompanied by a representative of Tenant and after, at least, 48 hours
prior written notice. Subject to the foregoing requirement, Landlord shall be
entitled to enter the Premises at the following times and for the following
purposes: (i) as required to perform Landlord’s obligations under this Lease and
to inspect the Premises to confirm that Tenant is in compliance with its
obligations under the Lease, provided, however, that such inspection shall only
occur once a quarter (unless

 

-9-



--------------------------------------------------------------------------------

an Event of Default exists in which case Landlord may enter the Leased Premises
as often as Landlord deems necessary in its sole discretion, subject to the
notice requirements set forth above), and (ii) showing the Leased Premises to
prospective purchasers or lenders, or, during the last 180 days of the Term, to
prospective tenants. Notwithstanding anything to the contrary but subject to the
notice requirements set forth above in this Section 4(c), Landlord shall have
access to the Leased Premises at ay time in order to enforce its self-help
rights or any of its other remedies under this Lease. In exercising such entry
rights, Landlord will endeavor to minimize, to the extent reasonably
practicable, the interference with Tenant’s business.

5. Term.

(a) Subject to the provisions hereof, Tenant shall have and hold the Leased
Premises for an initial term (such term, as extended or renewed in accordance
with the provisions hereof, being called the “Term”) commencing on February 2,
2007 (the “Commencement Date”) and ending on the last day of the two hundred
fortieth (240th) calendar month next following the date hereof (the “Expiration
Date”).

(b) Provided that if, on or prior to the Expiration Date or any other Renewal
Date (as hereinafter defined) this Lease shall not have been terminated pursuant
to any provision hereof, Tenant shall have the right to extend the Term of this
Lease so long as no Event of Default exists at the time of any such request or
on the applicable Renewal Date, for three (3) consecutive additional periods of
five (5) years each (each such extension, a “Renewal Term”) as of the Expiration
Date and on the fifth (5th) and tenth (10th) anniversary of the Expiration Date
(the Expiration Date and each such fifth (5th) and tenth (10th) anniversary
thereafter occurring being a “Renewal Date”) upon notice by Tenant to Landlord
in writing (a “Renewal Notice”) no more than thirty-six (36) months and no less
than twelve (12) months prior to the applicable Renewal Date. Any such extension
of the Term shall be subject to all of the provisions of this Lease, as the same
may be amended, supplemented or modified. Notwithstanding anything in this Lease
to the contrary, including, without limitation, Section 17 hereof, this Lease
shall not be cancelable or terminable for any reason whatsoever by Landlord or
Tenant prior to the Expiration Date unless and until the Mortgage Financing has
been repaid in full, including, without limitation, all outstanding principal
and interest and other indebtedness payable under the Mortgage Loan Documents.
Notwithstanding the foregoing, the restrictions of this Section 5(b) shall not
apply to any Successor Landlord (as defined in Section 29 hereof).

(c) Basic Rent for any Renewal Term shall be calculated as set forth in Schedule
1.

(d) If Tenant fails to exercise its option pursuant to Section 5(b) to have the
Term extended, or if an Event of Default occurs and so long as such Event of
Default shall continue, then Landlord shall have the right during the remainder
of the Term then in effect, to (i) advertise the availability of the Leased
Premises for sale or reletting and to erect upon the Leased Premises one
(1) sign reasonably acceptable to Tenant indicating such availability and
(ii) show the Leased Premises to prospective purchasers or tenants or their
agents subject to the requirements of Section 4(c).

 

-10-



--------------------------------------------------------------------------------

6. Basic Rent.

(a) Commencing on the date (the “Rent Commencement Date”) which is the earlier
of (i) twelve (12) months from the Commencement Date or (ii) commencement of the
operation of the Leased Premises, but not later than twelve (12) months from the
Commencement Date, Tenant shall pay to Landlord, in lawful money of the United
States, without set-off, counterclaim, recoupment, abatement, suspension,
deferment, diminution, deduction, reduction or defense, except as otherwise
specifically set forth herein, for each calendar month of the Term, monthly rent
in the amount of $1,333,333.33, and with respect to any Renewal Term, the amount
set forth in Schedule 1 (“Basic Rent”), in advance, beginning on the Rent
Commencement Date and then on the first day of each calendar month thereafter
(each such day being a “Basic Rent Payment Date”); without abatement, deduction,
claim, offset, prior notice or demand. If the Rent Commencement Date is not the
first day of a calendar month, then the amount of the Basic Rent due and payable
shall be prorated. Each such rental payment shall be made, at Landlord’s sole
discretion, to Landlord by wire transfer in Federal Funds in accordance with the
wiring instructions set forth on Exhibit “D” attached hereto and made a part
hereof and/or to such one or more other Persons, at such addresses as Landlord
may direct by fifteen (15) days’ prior written notice to Tenant (in which event
Tenant shall give Landlord notice of each such payment concurrent with the
making thereof), on or before the applicable Basic Rent Payment Date.

(b) In the event that any installment of Basic Rent is not paid within five
(5) business days of the date due, Tenant shall pay to Landlord, in addition to
the Basic Rent, an amount equal to three percent (3%) of the amount of such
unpaid installment or portion thereof to reimburse Landlord for its cost and
inconvenience incurred as a result of Tenant’s delinquency; provided that Tenant
shall not be obligated to pay such amount the first time in each Lease Year that
Tenant is late in paying the Basic Rent, provided that Tenant actually pays such
Basic Rent within five (5) business days of written notice from Landlord.

(c) Interest at the rate (the “Default Rate”) of four percent (4%) over the
Prime Rate per annum shall be due and payable on the following sums until paid
in full: (A) all overdue installments of Basic Rent from the respective due
dates thereof provided, however, that with the first late payment of all or any
installment of Basic Rent in any Lease Year, the Default Rate shall not be due
and payable unless the Basic Rent has not been paid within five (5) business
days following written notice from Landlord that such installment is past due,
(B) all overdue amounts of Additional Rent relating to obligations which
Landlord shall have paid on behalf of Tenant, from the date of payment thereof
by Landlord, and (C) all other overdue amounts of Additional Rent, from the date
when any such amount becomes overdue.

(d) In addition, in the event of a Casualty/Condemnation resulting in a partial
prepayment of the Mortgage Lender Financing, the Basic Rent due under this Lease
shall be equitably reduced to an amount equal to 1.2 times the current Debt
Service based on the then outstanding principal amount of the Mortgage Lender
Financing in order to reflect among other things, the new loan amortization
schedule so that the remaining outstanding principal amortizes in full over the
remaining term of the Mortgage Lender Financing.

 

-11-



--------------------------------------------------------------------------------

7. Additional Rent.

(a) Tenant shall pay and discharge, as additional rent (collectively,
“Additional Rent”) (i) all expenses incurred in the use, operation and
maintenance of the Leased Premises, including, without limitation, the
following: electricity, gas, water, sewer, storm water, fuel and other
reasonable utility charges, (ii) premiums and other charges for insurance
(including, but not limited to, property insurance, rent loss insurance and
liability insurance), (iii) all costs incurred in connection with service and
maintenance contracts, (iv) all costs required to keep the Leased Premises and
Equipment in Good Condition and Repair, as defined below, and (v) all
Impositions in accordance with Section 8 below. All of the foregoing items
described in the preceding clauses (i)-(v) are referred to herein as “Expenses.”
Except as otherwise agreed to by Landlord and Tenant, all of such Expenses shall
be paid directly by Tenant and Tenant shall, upon the written request of
Landlord, provide Landlord with reasonable evidence of such payment. As used
herein the phrase “Good Condition and Repair” shall mean that the Leased
Premises are in the condition that one would expect the Leased Premises to be
in, if throughout the Term Tenant (y) uses and maintains the Leased Premises and
Equipment in a commercially reasonable manner and in an accordance with the
requirements of this Lease and (z) makes all Required Replacements. “Required
Replacements” are the replacements to nonfunctioning equipment, fixtures, and
improvements that a commercially reasonable owner-user would make. Good
Condition and Repair shall not require the replacement of functioning but
obsolete Equipment or Improvements. Notwithstanding the foregoing, Tenant shall
not be obligated to pay any portion of the following items:

(i) Sums paid to subsidiaries or other affiliates of Landlord for services on or
to Leased Premises, but only to the extent that the costs of such services
exceed the competitive cost for such services rendered by persons or entities of
similar skill, competence and experience.

(ii) Advertising and promotional expenditures.

(iii) Landlord’s charitable and political contributions.

(iv) Any expenses for which Landlord has received actual reimbursement.

(v) Wages, salaries, benefits or other similar compensation paid to employees of
Landlord or Landlord’s agents.

(vi) Penalties or other costs incurred due to a violation by Landlord, as
determined by written admission, stipulation, final judgment or arbitration
award, of any of the terms and conditions of this Lease or any Law relating to
the Leased Premises.

(vii) Landlord’s general corporate office overhead and administrative expenses
(which shall not be deemed to include a management fee).

 

-12-



--------------------------------------------------------------------------------

(viii) The cost of abatement or removal of any Hazardous Substances, except for
the costs of any such actions taken by Landlord to comply with any Laws in
connection with the ordinary operation and maintenance of the Leased Premises or
any costs for which Tenant is responsible under Sections 9 and 14.

(ix) All direct and indirect costs of refinancing, selling, exchanging or
otherwise transferring ownership of the Leased Premises or any interest therein
or portion thereof, including broker commissions, attorneys’ fees and closing
costs.

(x) Reserves for bad debts, rent loss, capital items or future expenses.

(xi) Third party claims paid by Landlord for personal injury or property damage,
including costs of Landlord’s defense thereof, except that the foregoing shall
not relieve Tenant of responsibility for claims (and the defense costs thereof)
for which Tenant is responsible pursuant to Section 14 or any other provision of
this Lease.

(b) Tenant shall pay and discharge any Additional Rent referred to in
Section 7(a) when the same shall become due, provided that amounts which are
billed to Landlord or any third party, but not to Tenant, shall be paid within
thirty (30) days after Landlord’s demand for payment thereof. Any demand by
Landlord for the payment of Additional Rent shall be accompanied by reasonably
supporting material explaining the Additional Rent amount.

8. Payment of Impositions. Tenant shall, before interest or penalties are due
thereon, pay and discharge all taxes (including real and personal property,
franchise, sales, use, gross receipts and rent taxes), all charges for any
easement or agreement maintained for the benefit of the Leased Premises, all
assessments (including, without limitation, special assessments) and levies, all
permit, inspection and license fees, all rents and charges for water, sewer,
utility and communication services relating to the Leased Premises and all other
public charges whether of a like or different nature, even if unforeseen or
extraordinary, imposed upon or assessed against (a) Tenant, (b) Tenant’s
possessory interest in the Leased Premises, (c) the Leased Premises, or
(d) Landlord as a result of or arising in respect of the acquisition, ownership,
occupancy, leasing, use, possession or sale of the Leased Premises, any activity
conducted on the Leased Premises, or the Rent (collectively, the “Impositions”);
provided, that nothing herein shall obligate Tenant to pay (i) income, excess
profits or other taxes of Landlord which are determined on the basis of
Landlord’s net income or net worth (unless such taxes are in lieu of or a
substitute for any other tax, assessment or other charge upon or with respect to
the Leased Premises which, if it were in effect, would be payable by Tenant
under the provisions hereof or by the terms of such tax, assessment or other
charge), (ii) any estate, inheritance, succession, gift or similar tax imposed
on Landlord or (iii) any capital gains tax imposed on Landlord in connection
with the sale of the Leased Premises to any Person. If any Imposition may be
paid in installments without interest or penalty, Tenant shall have the option
to pay such Imposition in installments; in such event, Tenant shall be liable
only for those installments which accrue or become due and payable during the
Term. Tenant shall prepare and file all tax reports required by governmental
authorities which relate to the Impositions. Tenant shall deliver to Landlord

 

-13-



--------------------------------------------------------------------------------

(A) copies of all settlements and notices pertaining to the Impositions which
may be issued by any governmental authority within ten (10) days after Tenant’s
receipt thereof, (B) receipts for payment of all taxes required to be paid by
Tenant hereunder within thirty (30) days after the due date thereof and
(C) receipts for payment of all other Impositions within ten (10) days after
Landlord’s request therefor.

9. Compliance with Laws and Easement Agreements; Environmental Matters;
Above-Ground/Under-Ground Storage Tanks.

(a) Tenant shall, at its expense, comply with and conform to, and cause the
Leased Premises and any other Person occupying any part of the Leased Premises
to comply with and conform to, all Insurance Requirements and Legal Requirements
(including all applicable Environmental Laws). Tenant shall not at any time
(i) cause, permit or suffer to occur any Environmental Violation or (ii) permit
any subtenant, assignee or other Person occupying the Leased Premises under or
through Tenant to cause, permit or suffer to occur any Environmental Violation
and, at the request of Landlord, Tenant shall promptly remediate or undertake
any other appropriate response action to correct any existing Environmental
Violation in a manner which is commercially reasonable and sufficient to
remediate or correct such Environmental Violation to levels consistent with
non-residential use of the Leased Premises and in accordance and compliance with
all applicable Legal Requirements. Any and all reports prepared for or by
Landlord with respect to the Leased Premises shall be for the sole benefit of
Landlord and no other Person shall have the right to rely on any such reports.

(b) Tenant, at its sole cost and expense, will at all times promptly abide by,
discharge and perform all of the covenants, conditions and agreements contained
in any Easement Agreement on the part of Landlord or the occupier to be kept and
performed thereunder. Tenant will not alter, modify, amend or terminate any
Easement Agreement, give any consent or approval thereunder, or enter into any
new Easement Agreement without, in each case, prior written consent of Landlord,
which consent shall not be unreasonably withheld, delayed or conditioned.
Notwithstanding the foregoing or anything to the contrary contained in this
Lease, Tenant shall have the right without obtaining Lender’s or Landlord’s
prior approval to grant or modify standard utility and telecommunications
easements serving the Leased Premises.

(c) If Tenant fails to comply with any requirement of any Environmental Law in
connection with any Environmental Violation which occurs or is found to exist,
after the expiration of a reasonable period of time of not less than thirty
(30) days provided by Landlord to Tenant in writing to cure such Environmental
Violation, Landlord shall have the right (but no obligation) to take any and all
actions as Landlord shall deem reasonably necessary or advisable in order to
cure such Environmental Violation.

(d) Tenant shall promptly notify Landlord after becoming aware of any
Environmental Violation (or alleged Environmental Violation) or noncompliance
with any of the covenants contained in this Section 9 and shall forward to
Landlord immediately upon receipt thereof copies of all orders, reports,
notices, permits, applications or other communications relating to any such
violation or noncompliance.

 

-14-



--------------------------------------------------------------------------------

(e) Landlord acknowledges that as of the Rent Commencement Date, the Leased
Premises includes generators and other redundant power generation equipment,
specialized HVAC and fire suppression systems, which may contain Hazardous
Substances. During the Term Tenant may, in accordance with the provisions of
this Lease, install up to four (4) fuel storage tanks (the “Initial Storage
Tanks”) which are currently scheduled to be installed on the Leased Premises.
Furthermore, during the Term Tenant may, install additional above-ground fuel
storage tanks (“ASTs”) or underground fuel storage tanks (“USTs”), replace the
Initial Storage Tanks, install or replace any battery back-up systems, install
or replace the HVAC or fire suppression systems, so long as all of such work is
done in accordance with the requirements of this Lease and all Hazardous
Substances involved in any of such systems or equipment are handled, used,
stored, maintained and disposed of in accordance with applicable Laws,
including, without limitation, Environmental Laws and is necessary to support
the operations of data centers or IBX collation facilities. Any Additional
Storage Tanks (as defined below) installed on the Leased Premises shall be
AST’s, unless such AST’s are not feasible in light of the design and operation
of the improvements on the Leased Premises. The determination of such
feasibility shall be in Landlord’s sole reasonable discretion. Notwithstanding
the foregoing, the installation of ASTs or USTs (collectively “Additional
Storage Tanks”), but not the replacement of any Initial Storage Tank, shall be
subject to (i) Landlord’s prior written approval with respect to the location of
any Additional Storage Tanks, which approval shall not be unreasonably delayed
or conditioned, (ii) requiring additional storage tank liability insurance in
accordance with Section 15(a)(ix) and (iii) Landlord’s right to require removal
of any Additional Storage Tanks as set forth in Section 21.

(f) Tenant agrees that in no manner, expressed or implied, shall Landlord have
any responsibility for any and all Initial Storage Tanks and Additional Storage
Tanks (collectively the “Storage Tanks”) located now or in the future on the
Leased Premises, including the maintenance, operation. Tenant hereby agrees to
indemnify, defend and hold harmless Landlord from any and all claims and damages
in any way relating to the construction, maintenance, operation of any Storage
Tanks on the Leased Premises, and if applicable, the Storage Tank Removal (as
defined below), including claims and damages from subsurface and groundwater
conditions relating to any of the construction, maintenance, operation, and if
applicable, the Storage Tank Removal. Such indemnity shall survive the
termination or expiration of the Lease.

(g) At all times, Tenant shall cause the Storage Tanks, at Tenant’s sole cost
and expense, to be maintained and operated in accordance with all applicable
Laws and all Legal Requirements, but not limited to, making any changes thereto
as may be required from time to time by such applicable Laws, Legal
Requirements, ordinances or other requirements. Tenant shall maintain complete
and accurate records of all maintenance and all testing of the Storage Tanks,
and each portion thereof, and make such records available upon ten (10) days’
prior written notice to Landlord. Additionally, Tenant shall furnish Landlord
with copies of all certification and inspection reports obtained by Tenant for
any purpose in connection with the Storage Tanks, including but not limited to
as required for insurance purposes, within thirty (30) days of Tenant’s receipt
of such certification and inspection reports

 

-15-



--------------------------------------------------------------------------------

(h) Prior to the end of the Term (but not more than sixty (60) days prior
thereto), Tenant shall furnish Landlord with an environmental report (which
report shall be customary at the time it is furnished) reasonably acceptable to
Landlord which report must indicate that the Storage Tanks are not leaking, or,
if any leakage is detected, that areas in which the Storage Tanks are located
are not contaminated above reportable levels by any leakage from the Storage
Tanks and to the extent such report reveals that there are any Hazardous
Substance in such areas, Tenant shall be solely responsible, at Tenant’s sold
cost and expense, for removing and remediating such areas in accordance with
applicable Legal Requirements and in a manner reasonably acceptable to Landlord
(including repairing any damage to the Leased Premises in connection with the
Storage Tank Removal).

(i) All costs and expenses incurred by Landlord relating to the review,
approval, monitoring or implementation and monitoring of the Storage Tanks shall
be paid for by Tenant promptly upon demand, and in any event within ten
(10) Business Days of written demand therefor.

10. Liens; Recording.

(a) Subject to the provisions of Section 9(b) hereof, Tenant shall not, directly
or indirectly, create or permit to be created or to remain and shall promptly
after notice thereof discharge or remove, any lien, levy or encumbrance on the
Leased Premises or on any Rent or any other sums payable by Tenant under this
Lease, other than the Permitted Encumbrances and any mortgage, lien, encumbrance
or other charge created by or resulting solely from any act or omission of
Landlord. In the event of attachment of a mechanic’s lien or other lien for
labor, services or materials furnished to Tenant or to anyone holding or
occupying the Leased Premises through or under Tenant, Tenant shall immediately
notify Landlord and Lender of such lien or other action of which Tenant has or
reasonably should have knowledge and which affects title to the Leased Premises
or any part thereof, and shall cause the same to be removed within twenty
(20) days (or such additional time as Landlord and Lender may consent to in
writing) of notice of such lien. If Tenant shall fail to remove such lien within
said time period, Landlord or Lender may take such action as Landlord or Lender,
as applicable, deem necessary to remove the same and the entire cost thereof
shall be immediately due and payable by Tenant to Landlord or Lender, as
applicable, and such amount shall bear interest at the Default Rate.

(b) Tenant shall execute, deliver and record, file or register all such
instruments as may be required or permitted by any present or future Law in
order to evidence the respective interests of Landlord and Tenant in the Leased
Premises, and shall cause a memorandum of this Lease (or, if such a memorandum
cannot be recorded, this Lease), and any supplement hereto or thereto, to be
recorded in such manner and in such places as may be required or permitted by
any present or future Law in order to protect the validity and priority of this
Lease.

 

-16-



--------------------------------------------------------------------------------

11. Maintenance and Repair.

(a) Tenant shall at all times maintain the Leased Premises and the Equipment in
Good Condition and Repair and in compliance with all Legal Requirements. Tenant
shall take every action reasonably necessary or appropriate for the preservation
and safety of the Leased Premises. Tenant shall promptly make all Alterations of
every kind and nature, whether foreseen or unforeseen, which may be required to
comply with the foregoing requirements of this Section 11(a). Landlord shall not
be required to make any Alteration, whether foreseen or unforeseen, or to
maintain any of the Leased Premises. Tenant hereby expressly waives any right
which may be provided for in any Law now or hereafter in effect to make
Alterations at the expense of Landlord or, to require Landlord to make
Alterations. Any Alteration made by Tenant pursuant to this Section 11 shall be
made in conformity with the provisions of Section 12.

(b) If any Improvement hereafter constructed, shall (i) encroach upon any
setback or any property, street or right-of-way adjoining the Leased Premises,
(ii) violate the provisions of any restrictive covenant affecting the Leased
Premises, (iii) hinder or obstruct any easement or right-of-way to which the
Leased Premises is subject or (iv) impair the rights of others in, to or under
any of the foregoing, Tenant shall, promptly after receiving notice thereof,
either (A) obtain from all necessary parties waivers or settlements of all
claims, liabilities and damages resulting from each such encroachment,
violation, hindrance, obstruction or impairment, whether the same shall affect
Landlord, Tenant or both, or (B) take such reasonable action as shall be
necessary to remove all such encroachments, hindrances or obstructions and to
end all such violations or impairments, including, if necessary, making
Alterations. Tenant acknowledges and agrees that Landlord shall have no
obligation to correct any of the foregoing conditions to the extent that any one
or more of them exist prior to the Commencement Date and that Tenant shall
continue to be bound by the terms of this Lease regardless of the existence of
any such pre-existing conditions.

(c) Landlord and Tenant acknowledge that it is Tenant’s responsibility to keep
the Leased Premises in Good Condition and Repair and in compliance with all
Legal Requirements. Landlord shall not perform any repairs, modifications or
improvements to the Leased Premises, unless (i) Tenant has failed to take the
necessary actions to maintain the Leased Premises in Good Condition and Repair,
after fifteen (15) days advance written notice from Landlord, or (ii) in
Landlord’s reasonable judgment such actions are required on an emergency basis
to protect life or property and Tenant is not responding to such emergency;
provided, however, that under no circumstances shall Landlord be obligated to
perform any repairs, modifications or improvements to the Leased Premises or
keep the Leased Premises in Good Condition and Repair.

12. Alterations and Improvements.

(a) [Intentionally Omitted]

(b) Tenant shall have the right, without having obtained the prior written
consent of Landlord and provided that no Event of Default then exists, (i) to
make any improvements, alterations or modifications to the Leased Premises the
cost of which is less than Two Hundred and Fifty Thousand Dollars ($250,000) (so
long as such improvements do not

 

-17-



--------------------------------------------------------------------------------

devalue the Leased Premises or increase Landlord’s obligations or liability
during or after the Term in any way), (ii) to make non-structural Alterations
which are reasonably required or desirable for the operation of Tenant’s
business in the Leased Premises and which are not visible from the exterior of
the Leased Premises, or (iii) to install or replace Equipment in the
Improvements or accessions to the Equipment. If Tenant desires to make
Alterations to the Leased Premises which are not covered by clauses (i), (ii) or
(iii) above, the prior written approval of Landlord shall be required which
shall not be unreasonably withheld, delayed or conditioned. Tenant shall not
construct upon the Land any additional buildings without having first obtained
the prior written consent of Landlord which shall not be unreasonably withheld,
delayed or conditioned. Landlord and Tenant acknowledge that Tenant is in the
business of providing telecommunications and collocation services to its
customers. Over the Term of this Lease it is likely that, due to technological
innovations, the nature of these services and/or the equipment or facilities
required to perform these services in an optimal manner may change. Landlord
acknowledges that any Alterations required to accommodate such changes in
Tenant’s business shall be deemed reasonable so long as they do not impair the
value of the Leased Premises. An Alteration will not be deemed to impair the
value of the Leased Premises, if the Alteration can be removed at the end of the
Term, and the Leased Premises can be reasonably restored to their condition
prior to such Alteration.

(c) If Tenant makes any Alterations pursuant to this Section 12 or as required
by Sections 11 or 16 (such Alterations and actions being hereinafter
collectively referred to as “Work”), then prior to commencing any Work, Tenant
shall (i) submit to Landlord, for Landlord’s written approval, where required,
detailed plans and specifications therefor in form satisfactory to Landlord,
(ii) if such Alterations require a filing with any Governmental Authority or
require the consent of such authority, then such plans and specifications shall
(A) be prepared and certified by a registered architect or licensed engineer,
and (B) comply with all Laws to the extent necessary for such governmental
filing or consent, (iii) at its expense, obtain all required permits, approvals
and certificates, (iv) furnish to Landlord duplicate original policies or
certificates of insurance evidencing worker’s compensation coverage (covering
all persons to be employed by Tenant, and all contractors and subcontractors
supplying materials or performing work in connection with such Alterations) and
comprehensive public liability (including property damage coverage) insurance,
comprehensive form automobile liability insurance and Builder’s Risk coverage
(issued on a completed value basis) all in such form, with such companies, for
such periods and in such amounts as Landlord may require, naming Landlord and
its employees and agents as additional insureds. All Alterations shall be
performed by Tenant at Tenant’s sole cost and expense (A) in a good and
workmanlike manner using materials of first class quality, (B) in compliance
with all Laws, and (C) in accordance with the plans and specifications
previously approved by Landlord. Tenant shall at its cost and expense obtain all
approvals, consents and permits from every Governmental Authority having or
claiming jurisdiction prior to, during and upon completion of such Alterations.
If any such Work involves the replacement of Equipment or parts thereto
installed on the Leased Premises, and except in instances where such Equipment
is obsolete, all replacement Equipment or parts shall have a functional value
and useful life equal to the functional value and useful life of the Equipment
being replaced immediately prior to the occurrence of the event which required
its replacement (assuming such replaced Equipment was then in the condition
required by this

 

-18-



--------------------------------------------------------------------------------

Lease). Tenant shall promptly reimburse Landlord, as Additional Rent and upon
demand, for any and all costs and expenses incurred by Landlord in connection
with Landlord’s review of Tenant’s plans and specifications for any such
Alteration, not to exceed Fifteen Hundred Dollars ($1500).

(d) Landlord agrees to respond to any written request for approval of all
Tenant’s plans and specifications for any Alterations (“Tenant’s Plans”) within
ten (10) Business Days after Tenant’s request, provided Tenant’s Plans comply in
all material respects with the requirements of this Section 12. In addition,
Landlord agrees to respond to any resubmission of Tenant’s Plans within five
(5) Business Days after written resubmission. If Landlord either fails to
approve or disapprove any Tenant’s Plans on or before the end of the applicable
review period set forth herein, such Tenant’s Plans or revisions thereto shall
be deemed to be approved by Landlord. Tenant may at the time that any Tenant’s
Plans are submitted to Landlord also request that Landlord indicate whether or
not the Alterations described in such Tenant’s Plans will be required to be
removed at the end of the Term or upon the earlier termination of this Lease. In
the event that any Alterations or new equipment are in the category that do not
require Landlord’s consent for the construction or installation thereof, Tenant
may remove such items at the end of the Term, at Tenant’s election.

(e) Upon completion of any Alterations and any work pursuant to this Section 12,
Tenant, at its expense, shall promptly obtain certificates of final approval of
such Alterations as may be required by any Governmental Authority, and shall
furnish Landlord with copies thereof, together with “as built” plans and
specifications for such Alterations prepared on an Autocad Computer Assisted
Drafting and Design System (or such other system or medium as Landlord may
accept).

(f) Tenant shall not be required to remove the following at the end of the Term
or earlier termination of this Lease: (i) Alterations which Landlord has
previously agreed to in writing or which otherwise are permitted under the terms
of the Lease, and (ii) Alterations which are substantially consistent in form or
function to the Improvements existing as of the Rent Commencement Date.
Notwithstanding anything to the contrary, Tenant shall not be permitted to
remove any improvements and equipment existing on the Leased Premises as of the
Rent Commencement Date or any new improvements or equipment added subsequent to
the date hereof which are necessary for the operation of the Leased Premises
(except to the extent replaced or removed prior to the expiration of the Term or
earlier termination of this Lease in accordance with the provisions hereof) and
all Alterations remaining on the Leased Premises at the end of the Term of this
Lease shall become the property of Landlord at such time.

13. Approved Alterations. Subject to the provisions of this Lease, Tenant may
install, at its sole cost, risk and expense: (i) satellite dishes and
communications equipment on the roof of the Improvements and on the Land in an
amount and of a type reasonably required for the conduct of Tenant’s business on
the Leased Premises, (ii) on the Land or Improvements such additional
generators, storage tanks, HVAC equipment, electrical or telecommunications
switching equipment or similar equipment of a type reasonably required for the
conduct of Tenant’s business on the Leased Premises, and (iii) on the Land and
with access to the Improvements, such additional fiber or other communications
lines as may be reasonably

 

-19-



--------------------------------------------------------------------------------

required for the conduct of Tenant’s business on the Leased Premises. All work
done in connection with the items described in clauses (i), (ii) and (iii) above
shall be deemed Alterations and shall be subject Sections 12(b)-12(e) above but
shall not require any prior consent from the Landlord.

14. Indemnification.

(a) Tenant shall pay, protect, indemnify, defend, save and hold harmless
Landlord and all other Persons described in Section 29 (each an “Indemnitee”)
from and against any and all liabilities, losses, damages (including punitive
damages), penalties, Costs (including reasonable attorneys’ fees and costs),
causes of action, suits, claims, demands or judgments of any nature whatsoever
arising from (i) any matter pertaining to the ownership, leasing, use, non-use,
occupancy, operation, management, condition, design, construction, maintenance,
repair or restoration of the Leased Premises and Tenant’s business operations
thereon, (ii) any casualty in any manner arising from the Leased Premises,
whether or not Indemnitee has or should have knowledge or notice of any defect
or condition causing or contributing to said casualty, (iii) any violation by
Tenant of any provision of this Lease, any contract or agreement to which Tenant
is a party, any Legal Requirement or any Permitted Encumbrance, or (iv) any
alleged, threatened or actual Environmental Violation, including, with out
limitation, (A) liability for response costs and for costs of removal and
remedial action incurred by the United States Government, any state or local
governmental unit or any other Person, or damages from injury to or destruction
or loss of natural resources, including the reasonable costs of assessing such
injury, destruction or loss, incurred pursuant to Section 107 of CERCLA, or any
successor section or act or provision of any similar state or local Law,
(B) liability for costs and expenses of abatement, correction or clean-up,
fines, damages, response costs or penalties which arise from the provisions of
any of the other Environmental Laws and (C) liability for personal injury or
property damage arising under any statutory or common-law tort theory, including
damages assessed for the maintenance of a public or private nuisance or for
carrying on of a dangerous activity. Notwithstanding the foregoing, the
indemnification contained in this Section 14(a) shall not cover any of the
foregoing that result from the gross negligence or willful misconduct of
Landlord or the breach by Landlord of any provision of this Lease.

(b) In case any action or proceeding is brought against any Indemnitee by reason
of any such claim, (i) such Indemnitee shall notify Tenant to resist or defend
such action or proceeding by retaining counsel reasonably satisfactory to such
Indemnitee, and such Indemnitee will cooperate, at no cost to such Indemnitee,
and assist in the defense of such action or proceeding if reasonably requested
to do so by Tenant, and (ii) Tenant may, except in the event of a conflict of
interest or a bona fide dispute between Tenant and any such Indemnitee or during
the continuance of an Event of Default, retain its own counsel and defend such
action (it being understood that Landlord may employ counsel of its choice to
monitor the defense of any such action, the reasonable cost of which shall be
paid by Tenant in the event of a conflict of interest, a bona fide dispute
between Landlord and Tenant or during the continuance of an Event of Default).
In the event of a conflict of interest or dispute or during the continuance of
an Event of Default or Tenant’s request that Landlord handle its own defense,
Landlord shall have the right to select counsel, and the cost of such counsel
shall be paid by

 

-20-



--------------------------------------------------------------------------------

Tenant. Notwithstanding the foregoing, Tenant shall not enter into any
settlement which would affect Landlord or the Leased Premises without Landlord’s
prior written consent which may be withheld in its sole and absolute discretion.

(c) The obligations of Tenant under this Section 14 shall survive any
termination, expiration or rejection in bankruptcy of this Lease with respect to
matters that occurred or existed prior to such termination, expiration or
rejection.

15. Insurance.

(a) Tenant shall maintain the following insurance on or in connection with the
Leased Premises:

(i) Insurance against physical loss or damage to the Improvements and Equipment
as provided under a standard “All Risk” or “Special Perils” property policy
including, but not limited to, flood (to the extent that the Leased Premises is
in a flood zone) for 100% of the replacement value of the Improvements and
Equipment. Such policies shall contain Replacement Cost and Agreed Amount
Endorsements (waiving co-insurance penalties), Building Ordinance or Law
coverage, a standard mortgagee clause acceptable to Lender and shall contain
deductibles not more than $100,000 per occurrence.

(ii) Commercial General Liability Insurance and Business Automobile Liability
Insurance (including Non-Owned and Hired Automobile Liability) against claims
for personal and bodily injury, death or property damage occurring on, in or as
a result of the use of the Leased Premises or any adjoining streets, sidewalks,
and passageways, in an amount not less than $1,000,000 per occurrence and
$2,000,000 annual aggregate and all other coverage extensions that are usual and
customary for properties of this size and type provided, however, that the
Landlord shall have the right to require such higher limits as may be
commercially reasonable and customary for properties of this size, type and
location.

(iii) Worker’s compensation insurance covering all persons employed by Tenant in
connection with any work done on or about the Leased Premises for which claims
for death, disease or bodily injury may be asserted against Landlord, Tenant or
the Leased Premises or, in lieu of such Workers’ Compensation Insurance, a
program of self-insurance complying with the rules, regulations and requirements
of the appropriate agency of the State or States in which the Leased Premises
are located.

(iv) Comprehensive Boiler and Machinery Insurance on any of the Equipment or any
other equipment on or in the Leased Premises in an amount not less than
$4,000,000 per accident for damage to property. Either such Boiler and Machinery
policy or the All-Risk policy required in (i) above shall include at least
$1,000,000 per incidence for Off-Premises Service Interruption, Expediting
Expenses, and Hazardous Materials Clean-up Expense and may contain a deductible
not to exceed $100,000.

(v) Business Interruption coverage on an “actual loss sustained” basis over the
period of indemnity (such coverage shall be available for up to a period

 

-21-



--------------------------------------------------------------------------------

of at least twelve (12) months). Such insurance shall name Landlord as loss
payee solely with respect to Basic Rent payable to or for the benefit of the
Landlord under this Lease. The perils covered by this policy shall be the same
as those accepted on the Leased Premises including flood, earthquake and earth
movement.

(vi) During any period in which any Alterations at the Leased Premises are being
undertaken, Tenant will obtain commercial general liability insurance including
contractual liability, in the amount of $1,000,000 primary and $10,000,000
excess liability in the aggregate (the policy shall provide coverage on an
occurrence basis against claims for personal injury, bodily injury and death or
property damage occurring on, in or about the Leased Premises and the adjoining
streets, sidewalks and passageways. In addition, Tenant shall require all
contractors and subcontractors, architects and engineers to provide appropriate
insurance coverage), including Builder’s risk insurance on a completed value
basis protecting against “all risks” of physical loss, including collapse during
construction, water damage, flood, earthquake and transit coverage (coverage
should be on a non-reporting form, covering the total value of work performed
and equipment, supplies and materials furnished (with an appropriate limit for
soft costs in the case of construction) with deductibles approved by Landlord).
The builder’s risk insurance shall not contain a permission to occupy
limitation. Borrower agrees to consult with Landlord prior to commencing the
construction of any Improvements and to comply with all reasonable special
insurance requirements of Lender pertaining to any construction or Alteration.

(vii) If not covered by the policy required in Section 15(a)(i) above, insurance
coverage for terrorism and terrorist acts, in form and content and with
coverages acceptable to Landlord in its sole discretion. Landlord and Tenant
acknowledge that Tenant shall not be required to carry the insurance coverage
described in Sections 15(a)(vii) and (viii) if such insurance cannot be obtained
at commercially reasonable rates and is not customarily carried by institutional
owners or tenants of facilities similar to the Leased Premises.

(viii) Umbrella excess liability insurance for not less than $10,000,000 per
occurrence, subject to an aggregate cap of not less than $10,000,000.

(ix) In connection with the Initial Storage Tanks installed/to be installed on
the Leased Premises in accordance with Section 9 of this Lease, Tenant shall, at
all times during the Term of this Lease, obtain and keep in force or reimburse
Lender for the cost of Storage Tank Pollution Liability Insurance in the amount
of $1,000,000 per claim and $2,000,000 in the aggregate. For each Additional
Storage Tank installed, the Tenant shall increase the aggregate limit by
$500,000.

(x) Law and Ordinance coverage in form and substance reasonably satisfactory to
Landlord.

(xi) Such other insurance (or other terms with respect to any insurance required
pursuant to this Section 15, including, without limitation, amounts of coverage,
deductibles, form of mortgagee clause) on or in connection with the Leased
Premises as Landlord may reasonably require, which at the time is usual and
commonly obtained in connection with properties similar in type of building
size, use and location to the Leased Premises.

 

-22-



--------------------------------------------------------------------------------

(b) The insurance required by Section 15(a) shall be written by companies which
have a Best’s rating of A with a financial size of Class IX or above or a
comparable claims paying ability assigned by Standard & Poor’s Corporation or
equivalent rating agency approved by Landlord and are admitted in, and approved
to write insurance policies by, the State Insurance Department for the state in
which the Leased Premises are located. The insurance policies (i) shall be for
such terms as Landlord may reasonably approve, (ii) shall be primary and without
right of contribution of any other insurance carried by or on behalf of Landlord
(if any), and (iii) shall be in amounts sufficient at all times to satisfy any
coinsurance requirements thereof. The insurance referred to in Sections
15(a)(i), 15(a)(iv), 15(a)(v), 15(a)(vi) 15(a)(vii), 15(viii) and 15(a)(x) shall
name Landlord as Owner, Landlord and Lender as loss payee as its interest may
appear. The insurance referred to in Sections 15(a)(ii) and 15(a)(viii) shall
name Landlord as an additional insured. Any obligation imposed upon the insureds
shall be the sole obligation of Tenant and not of any other insured. If said
insurance or any part thereof shall expire, be withdrawn, become void, voidable,
unreliable or unsafe for any reason, including a breach of any condition thereof
by Tenant or the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever said insurance shall become reasonably
unsatisfactory to Landlord, Tenant shall within thirty (30) days prior to the
expiration date of the policy or following written notice from Landlord obtain
new or additional insurance reasonably satisfactory to Landlord. In addition,
Tenant hereby grants to the Lender the same rights as Landlord under this
Section 15 and Section 16. In addition to the foregoing, if required by Lender,
the insurance referred to in Sections 15(a)(ii) and 15(a)(viii) shall also name
the Lender as an additional insured under such policies.

(c) Each policy required by any provision of Section 15(a), except clause
(iii) thereof, shall provide that it may not be cancelled on any renewal date
except after thirty (30) days’ prior notice to Landlord. Each such policy shall
also provide that any loss otherwise payable thereunder shall be payable
notwithstanding any change in title to or ownership of the Leased Premises and,
to the extent available, shall provide that any loss otherwise payable
thereunder shall be payable notwithstanding (i) any act or omission of Landlord
or Tenant which might, absent such provision, result in a forfeiture of all or a
part of such insurance payment, and (ii) the occupation or use of the Leased
Premises for purposes more hazardous than those permitted by the provisions of
such policy.

(d) Tenant shall pay as they become due all premiums for the insurance required
by Section 15(a), shall renew or replace each policy and upon written request
deliver to Landlord evidence of timely payment of the full premium therefor or
installment then due and shall promptly deliver to Landlord all original
certificates of insurance.

(e) Anything in this Section 15 to the contrary notwithstanding, any insurance
which Tenant is required to obtain pursuant to Section 15(a) may be carried
under a “blanket” or umbrella policy or policies covering other properties or
liabilities of Tenant, provided that such “blanket” or umbrella policy or
policies otherwise comply with the provisions of this Section 15 and provided
further that Tenant shall provide to Landlord a Statement of Values which shall
be reviewed annually and amended as necessary based on Replacement Cost
Valuations. Upon written request, a certified copy of each such “blanket” or
umbrella policy shall promptly be delivered to Landlord.

 

-23-



--------------------------------------------------------------------------------

(f) Tenant shall have the replacement cost and insurable value of the
Improvements and Equipment determined from time to time as required by the
replacement cost and agreed amount endorsements and shall deliver to Landlord
the new replacement cost and agreed amount endorsement or certificate evidencing
such endorsement promptly upon Tenant’s receipt thereof.

(g) Tenant shall promptly comply with and conform to (i) all provisions of each
insurance policy required by this Section 15 and (ii) all requirements of the
insurers thereunder applicable to Landlord, Tenant or the Leased Premises or to
the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of the Leased Premises, even if such compliance
necessitates Alterations or results in interference with the use or enjoyment of
the Leased Premises.

(h) Tenant shall not carry separate insurance concurrent in form or contributing
in the event of a Casualty with that required in this Section 15 unless
(i) Landlord are included therein as named insureds, with loss payable as
provided herein, and (ii) such separate insurance complies with the other
provisions of this Section 15. Tenant shall immediately notify Landlord of such
separate insurance and shall deliver to Landlord the certified copies of such
certificates of insurance evidencing such coverage.

(i) All policies shall contain effective waivers by the carrier against all
claims for insurance premiums against Landlord and shall contain full waivers of
subrogation against the Landlord.

(j) All proceeds of any insurance required under Section 15(a) shall be payable
as follows:

(i) Proceeds payable under clauses (ii), (iii) and (iv) of Section 15(a) and
proceeds attributable to the general liability coverage of Builder’s Risk
insurance under clause (vi) of Section 15(a) shall be payable to the Person
entitled to receive such proceeds.

(ii) Proceeds of insurance required under clause (i) and (vii) - (x) of
Section 15(a) and proceeds attributable to Builder’s Risk insurance (other than
its general liability coverage provisions) under clause (vi) of Section 15(a)
shall be payable to Landlord and applied as set forth in Section 17 or, if
applicable, Section 18. Tenant shall apply the Net Award to restoration of the
Leased Premises in accordance with the applicable provisions of this Lease
unless a Termination Event shall have occurred and Tenant has given a
Termination Notice in which case the Landlord shall be entitled to keep the Net
Award.

 

-24-



--------------------------------------------------------------------------------

(iii) Proceeds of insurance required under clause (v) of Section 15(a) shall be
payable to Landlord, and any amounts so received shall be applied against Basic
Rent as the same shall become due and owing.

16. Casualty and Condemnation.

(a) If any Casualty to the Leased Premises occurs the insurance proceeds for
which are reasonably estimated by Tenant to be equal to or in excess of One
Million Dollars ($1,000,000), Tenant shall give Landlord prompt notice thereof.
So long as no Event of Default exists, Tenant is hereby authorized to adjust,
collect and compromise all claims under any of the insurance policies required
by Section 15(a) (except public liability insurance claims payable to a Person
other than Tenant, or Landlord) and to execute and deliver on behalf of Landlord
all necessary proofs of loss, receipts, vouchers and releases required by the
insurers and Landlord shall have the right to join with Tenant therein.
Notwithstanding the foregoing, any final adjustment, settlement or compromise of
any such claim that is in excess of One Million Dollars ($1,000,000) shall be
subject to the prior written approval of Landlord. If an Event of Default
exists, Tenant shall not be entitled to adjust, collect or compromise any such
claim or to participate with Landlord in any adjustment, collection and
compromise of the Net Award payable in connection with a Casualty. Tenant agrees
to sign, upon the request of Landlord, all such proofs of loss, receipts,
vouchers and releases. Each insurer is hereby authorized and directed to make
payment under said policies, excluding return of unearned premiums, directly to
Landlord and Tenant jointly, and Tenant hereby appoints Landlord as Tenant’s
attorney-in-fact to endorse any draft therefor.

(b) Tenant, promptly upon receiving a Condemnation Notice, shall notify Landlord
thereof. Landlord shall be authorized to collect, settle and compromise the
amount of any Net Award and, provided that so long as an Event of Default does
not exist, Tenant shall be entitled to participate with Landlord in any
Condemnation proceeding or negotiations under threat thereof or to contest the
Condemnation or the amount of the Net Award therefor. Subject to the provisions
of this Section 16(b), Tenant hereby irrevocably assigns to Landlord any award
or payment to which Tenant is or may be entitled by reason of any Condemnation,
whether the same shall be paid or payable for Tenant’s leasehold interest
hereunder or otherwise; but nothing in this Lease shall impair Tenant’s right to
any award or payment on account of Tenant’s trade fixtures, equipment or other
tangible property which is not part of the Equipment, moving expenses or loss of
business, if available, to the extent that and so long as (i) Tenant shall have
the right to make, and does make, a separate claim therefor against the
condemnor and (ii) such claim does not in any way reduce either the amount of
the award otherwise payable to Landlord for the Condemnation of Landlord’s fee
interest in the Leased Premises or the amount of the award (if any) otherwise
payable for the Condemnation of Tenant’s leasehold interest hereunder.

(c) If any Partial Casualty (whether or not insured against) or Partial
Condemnation shall occur to the Leased Premises, this Lease shall continue,
notwithstanding such event, and the Basic Rent payable hereunder shall be
appropriately adjusted to reflect any reduction in the net rentable area of the
Improvements that is unavailable for Tenant’s use and occupancy if the lost use
of such space adversely affects Tenant’s ability to operate its business

 

-25-



--------------------------------------------------------------------------------

in a material manner, as a result of such Partial Casualty or Partial
Condemnation, but only to the extent Landlord receives the insurance proceeds
under Section 15(a)(v) to cover the lost Basic Rent and if any such insurance
proceeds relating to lost Basic Rent (or lost profits but only to the extent of
Basic Rent due and payable) are paid to Tenant, Tenant shall pay such sums to
Landlord, and only for so long as Tenant’s use and occupancy is adversely
affected. Except as provided in the preceding sentence, Tenant’s Basic Rent
shall not abate or be reduced during Tenant’s restoration of the Improvements.
Promptly after such Partial Casualty or Partial Condemnation, Tenant, as
required in Section 11(a), shall commence and diligently continue to restore the
Leased Premises as nearly as possible to their value, condition and character
immediately prior to such event (assuming the Leased Premises to have been in
the condition required by this Lease), and so long as no Event of Default
exists, any Net Award up to and including One Million Dollars ($1,000,000) shall
be paid by Landlord directly to Tenant for the purpose of paying the cost of
such restoration, provided, that Tenant shall pay Landlord the amount of any
shortfall to the extent the Net Award is insufficient to cover the cost of the
restoration or Tenant shall provide Landlord with adequate security to secure
the payment of such shortfall as and when required by Landlord. Any Net Award in
excess of One Million Dollars ($1,000,000) shall (unless such Casualty and
Condemnation resulting in the Net Award is a Termination Event) be made
available by Landlord to Tenant for the restoration of the Leased Premises
pursuant to and in accordance with and subject to the provisions of
Section 18(b) hereof.

17. Termination Events.

(a) If (i) all of the Leased Premises shall be taken by a Taking, (ii) all of
the Leased Premises shall be substantially damaged or destroyed by a Casualty,
(iii) any portion of the Leased Premises shall be taken by a Taking and the
remaining portion of the Leased Premises is unsuitable or uneconomical for the
continuation of Tenant’s business therein, or (iv) any portion of the Leased
Premises is destroyed or damaged by a Casualty and the estimated time to repair
or replace the Leased Premises is in excess of one (1) year, as reasonably
estimated by Landlord, or under applicable law the Leased Premises cannot be
rebuilt to a condition that is suitable and economical for the operation of
Tenant’s business therein (each of the events described in the above clauses
(i), (ii), (iii) and (iv) shall hereinafter be referred to as a “Termination
Event”), then Tenant shall have the option, within thirty (30) days after Tenant
receives a Condemnation Notice, or within thirty (30) days after the Casualty,
as the case may be, to give to Landlord written notice (a “Termination Notice”)
in the form described in Section 17(b) of the Tenant’s election to terminate
this Lease.

(b) A Termination Notice shall contain notice of Tenant’s intention to terminate
this Lease on the first Basic Rent Payment Date occurring after the date of such
Termination Notice.

18. Restoration.

(a) In the event that the Lease is not terminated as a result of any
Condemnation or Casualty as provided in Section 17 above, Landlord shall hold
any Net Award

 

-26-



--------------------------------------------------------------------------------

in excess of One Million Dollars ($1,000,000) in a fund (the “Restoration Fund”)
and disburse amounts from the Restoration Fund only in accordance with the
following conditions:

(i) prior to commencement of restoration, (A) the architects, contracts,
contractors, plans and specifications for the restoration shall have been
approved by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned, and (B) if requested by Landlord, Landlord shall be provided
with acceptable performance and payment bonds which insure completion of and
payment for the restoration, are in an amount and form and have a surety
acceptable to Landlord, and name Landlord as additional dual obligees;

(ii) at the time of any disbursement, no Event of Default shall exist and no
mechanics’ or materialmen’s liens shall have been filed against the Leased
Premises and remain undischarged, subject to Tenant’s rights under Section 14
hereof;

(iii) disbursements shall be made monthly in an amount not exceeding the cost of
the work completed since the last disbursement, upon receipt of (A) satisfactory
evidence, including architects’ certificates, of the stage of completion, the
estimated total cost of completion and performance of the work to date in a good
and workmanlike manner in accordance with the contracts, plans and
specifications, (B) waivers of liens, (C) contractors’ and subcontractors’ sworn
statements as to completed work and the cost thereof for which payment is
requested and (D) a satisfactory bring-down of title insurance;

(iv) each request for disbursement shall be accompanied by a certificate of
Tenant, signed by an officer of Tenant, describing the work for which payment is
requested, stating the cost incurred in connection therewith, stating that
Tenant has not previously received payment for such work and, upon completion of
the work, also stating that the work has been fully completed and complies with
the applicable requirements of this Lease;

(v) Landlord may retain ten percent (10%) of the Restoration Fund until the
restoration is fully completed;

(vi) the Restoration Fund shall not be commingled with Landlord’s other funds
and shall bear interest at a rate agreed to by Landlord and Tenant;

(vii) such other customary reasonable conditions as Landlord may reasonably
impose.

(b) Prior to commencement of restoration and at any time during restoration, if
the estimated cost of completing the restoration work free and clear of all
liens, as reasonably determined by Landlord, exceeds the amount of the Net Award
available for such restoration, the amount of such excess shall, within ten
(10) days following written request by Landlord, be paid by Tenant to Landlord
to be added to the Restoration Fund or Tenant shall provide Landlord with
reasonable adequate security to secure the payment of such excess as and when
required. Any sum so added by Tenant which remains in the Restoration Fund upon
completion of restoration shall be refunded to Tenant. For purposes of
determining the source of funds with respect to the disposition of funds
remaining after the completion of restoration, the Net Award shall be deemed to
be disbursed prior to any amount added by Tenant.

 

-27-



--------------------------------------------------------------------------------

(c) If any sum remains in the Restoration Fund after completion of the
restoration and any refund to Tenant pursuant to Section 18(b), such sum shall
be retained by Landlord.

19. Assignment and Subletting.

(a) Tenant shall have the right, upon fifteen (15) days prior written notice to
Landlord, with no consent of Landlord being required or necessary (“Preapproved
Assignment”), to assign this Lease by operation of law or otherwise to any of
the following Persons (each a “Preapproved Assignee”): (i) an affiliate,
subsidiary, or parent of Equinix or a corporation, partnership or other legal
entity wholly owned by Equinix (collectively, an “Affiliated Party”), or (ii) a
successor to Tenant by acquisition or merger, or by a consolidation or
reorganization, or by any Transfer (as defined in the Loan Agreement) or series
of Transfers resulting in any Person acquiring, directly or indirectly, more
than a forty-nine percent (49%) ownership interest in Tenant (if such Person did
not, prior to such Transfers, own at least forty-nine percent (49%) of the
ownership interests of Tenant, pursuant to which Tenant ceases to exist as a
legal entity (each such party a “Successor Party”); provided, however, that as a
condition precedent to such Preapproved Assignment, such Preapproved Assignee
shall either (x) satisfy the Investment Grade Criteria or the Financial Strength
Criteria on the date of such Preapproved Assignment or (y) provide or cause to
be provided to Landlord a guaranty in form and substance reasonably acceptable
to Landlord and approved by Lender in writing from an entity that satisfies the
Investment Grade Criteria or the Financial Strength Criteria on the date of such
Preapproved Assignment.

(b) If Tenant desires to assign this Lease, whether by operation of law or
otherwise, to a Person (“Non-Preapproved Assignee”) who would not be a
Preapproved Assignee (“Non-Preapproved Assignment”) then Tenant shall, not less
than twenty (20) days prior to the date on which it desires to make a
Non-Preapproved Assignment submit to Landlord and Lender information regarding
the following with respect to the Non-Preapproved Assignee (collectively the
“Review Criteria”): (A) credit, (B) capital structure, (C) management,
(D) operating history, (E) proposed use of the Leased Premises, (F) compliance
with all OFAC and Patriot Act requirements, and (G) the name and financial
information of the proposed replacement guarantor, if any. Landlord and Lender
shall review such information and shall approve or disapprove the
Non-Preapproved Assignee and replacement guarantor, if any (which approval shall
not be unreasonably withheld) no later than the thirtieth (30th) day following
receipt of all such information, and Landlord and Lender shall be deemed to have
acted reasonably in granting or withholding consent if such grant or disapproval
is based solely on their review of the Review Criteria applying prudent business
judgment. Tenant acknowledges that the ability of Landlord to give its consent
will be subject to Landlord receiving the consent of Lender and any such
assignment shall be null and void without Lender’s consent.

(c) [Intentionally Omitted]

 

-28-



--------------------------------------------------------------------------------

(d) Tenant shall have the right, without the consent of Landlord to enter into
subleases, licenses or similar agreements (collectively a “Customer Agreement”)
with its Customers, consistent with the custom and practice of the
telecommunications industry, to “co-locate” such Customers’ telecommunications
equipment within the Leased Premises or to otherwise occupy a portion of the
Leased Premises and to allow such Customer to avail themselves of the services
provided by Tenant from the Leased Premises consistent with the permitted uses
of the Leased Premises.

(e) Except to the extent otherwise prohibited by law, any Customer Agreement
shall at all times be subject and subordinate in all respects to all of the
terms of this Lease and the lien of the SFT I Mortgage or any other Mortgage,
and (A) no Customer Agreement shall in any way discharge or diminish any of the
obligations of Tenant to Landlord under this Lease and Tenant shall remain
directly and primarily liable under this Lease; (B) each Customer Agreement
shall prohibit the Customer from engaging in any activities on the Leased
Premises that are not consistent with those permitted under this Lease; and
(C) each Customer Agreement shall have a term which expires on or prior to the
Expiration Date, but shall be subject to earlier termination if this Lease is
terminated before the Expiration Date.

(f) At the request of Tenant, Landlord, in its sole discretion, may enter into a
non-disturbance and attornment agreement, in form and substance reasonably
acceptable to Landlord, with respect to any Customer Agreement for the
occupancy, use or lease of more than ten percent (10%) of the Leased Premises.

(g) If Tenant assigns all its rights and interest under this Lease as permitted
under Section 19(a), the assignee under such assignment shall expressly assume
all the obligations of Tenant hereunder, actual or contingent, including
obligations of Tenant which may have arisen on or prior to the date of such
assignment, by a written instrument delivered to Landlord at the time of such
assignment. Except for any Preapproved Assignment (in which case such Tenant
shall be released from its obligations under this Lease and only the successor
Tenant shall continue to be liable), no assignment or sublease made as permitted
by this Section 21 shall affect or reduce any of the obligations of Tenant
hereunder, and all such obligations shall continue in full force and effect as
obligations of a principal and not as obligations of a guarantor, as if no
assignment or sublease had been made. No assignment or sublease shall impose any
additional obligations on Landlord under this Lease.

(h) With respect to any Preapproved Assignment, Tenant shall provide to Landlord
and Lender information reasonably required by Landlord or Lender to establish
that any proposed Preapproved Assignment satisfies the criteria set forth above.

(i) Tenant shall, within ten (10) business days after the execution and delivery
of any Preapproved Assignment, deliver a duplicate original copy thereof to
Landlord and if requested by Lender, to Lender.

(j) Subject to the prior approval of Lender, Landlord may sell or transfer the
Leased Premises at any time without Tenant’s consent to any third party subject
to the rights of Tenant under this Lease and an assumption of the obligations of
Landlord hereunder

 

-29-



--------------------------------------------------------------------------------

by the purchaser or other transferee (each a “Third Party Purchaser”). In the
event of any such transfer, Tenant shall attorn to any Third Party Purchaser as
Landlord so long as such Third Party Purchaser and Landlord notify Tenant in
writing of such transfer. At the request of Landlord, Tenant will execute such
documents confirming the agreement referred to above and such other agreements
as Landlord may reasonably request in form and substance reasonably acceptable
to Tenant, provided that such agreements do not increase the liabilities and
obligations of Tenant hereunder.

20. Events of Default.

(a) The occurrence of any one or more of the following (after expiration of any
applicable cure period as provided in Section 20(b)) shall, at the sole option
of Landlord, constitute an “Event of Default” under this Lease:

(i) a failure by Tenant to make any payment of any Monetary Obligation as and
when due;

(ii) a failure by Tenant duly to perform and observe, or a violation or breach
of, any other provision hereof not otherwise specifically mentioned in this
Section 20(a);

(iii) Tenant shall (A) voluntarily be adjudicated a bankrupt or insolvent,
(B) seek or consent to the appointment of a receiver or trustee for itself,
(C) file a petition seeking relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, (D) make a general assignment
for the benefit of creditors, or (E) be unable to pay its debts as they mature;

(iv) a court shall enter an order, judgment or decree appointing, without the
consent of Tenant, a receiver or trustee for it or approving a petition filed
against Tenant which seeks relief under the bankruptcy or other similar laws of
the United States, any state or any jurisdiction, and such order, judgment or
decree shall remain undischarged or unstayed sixty (60) days after it is
entered;

(v) the Leased Premises shall have been vacated, provided it shall not be an
Event of Default if the Leased Premises is vacant so long as Tenant is
diligently pursuing a subtenant or assignee for the Leased Premises;

(vi) Tenant shall be liquidated or dissolved or shall begin proceedings towards
its liquidation or dissolution; or

(vii) the estate or interest of Tenant in the Leased Premises shall be levied
upon or attached in any proceeding and such estate or interest is about to be
sold or transferred or such process shall not be vacated or discharged within
ninety (90) days after it is made.

 

-30-



--------------------------------------------------------------------------------

(b) No notice or cure period shall be required in any one or more of the
following events: (A) the occurrence of an Event of Default under clause
(i) (except as otherwise set forth below), (iii) (iv), (vi), or (vii) of
Section 20(a); or (B) the default consists of a failure to provide any insurance
required by Section 15 or an assignment or sublease entered into in violation of
Section 19. If the default consists of the failure to pay Basic Rent, the
applicable cure period shall be five (5) days from the date on which notice is
given, but Landlord shall not be obligated to give notice of, or allow any cure
period for, any such default more than one (1) time within any Lease Year. Any
other Monetary Obligation, the applicable cure period shall be five (5) days
from the date on which notice is given, but Landlord shall not be obligated to
give notice of, or allow a cure period for, the same default more than one (1)
time within any Lease Year. If the default consists of a default under clause
(ii) of Section 20(a) (and is reasonably capable of cure), the applicable cure
period shall be thirty (30) days from the date on which notice is given or, if
the default cannot be cured within such thirty (30) day period and delay in the
exercise of a remedy would not (in Landlord’s reasonable judgment) cause any
material adverse harm to Landlord or the Leased Premises, the cure period shall
be extended for the period required to cure the default, provided that Tenant
shall commence to cure the default within the said thirty-day period and shall
actively, diligently and in good faith proceed with and continue the curing of
the default until it shall be fully cured.

21. Remedies and Damages Upon Default.

(a) If an Event of Default shall have occurred and is continuing, Landlord shall
have the right, at its sole option, then or at any time thereafter, to exercise
its remedies and to collect damages from Tenant in accordance with this
Section 21, subject in all events to applicable Law, without demand upon or
notice to Tenant except as otherwise provided in Section 20(b) and this
Section 21.

(i) Landlord may give Tenant notice of Landlord’s intention to terminate this
Lease on a date specified in such notice. Upon such date, this Lease, the estate
hereby granted and all rights of Tenant hereunder shall expire and terminate.
Upon such termination, Tenant shall immediately surrender and deliver possession
of the Leased Premises to Landlord in accordance with Section 24. If Tenant does
not so surrender and deliver possession of all of the Leased Premises, Landlord
may re-enter and repossess the Leased Premises not surrendered pursuant to
applicable legal process, by summary proceedings, ejectment or any other lawful
means or procedure. Upon or at any time after taking possession of the Leased
Premises, Landlord may, by legal process, remove any Persons or property
therefrom. Landlord shall be under no liability for or by reason of any such
entry, repossession or removal. Notwithstanding such entry or repossession,
Landlord may exercise the remedies set forth in and collect the damages
described in this Section 21.

(ii) After repossession of the Leased Premises pursuant to clause (i) above,
Landlord shall have the right to relet the Leased Premises to such tenant or
tenants, for such term or terms, for such rent, on such conditions and for such
uses as Landlord may reasonably determine, and collect and receive any rents
payable by reason of such reletting. Landlord may make such Alterations in
connection with such reletting as it may deem advisable in its sole reasonable
discretion. Notwithstanding any such reletting, Landlord may collect the

 

-31-



--------------------------------------------------------------------------------

damages described in this Section 21. Tenant shall reimburse Landlord for the
costs and expenses of reletting any portion of the Leased Premises, including,
but not limited to, all brokerage, advertising, legal, alteration, redecorating,
repairing and other expenses reasonably incurred to secure a new tenant for the
Leased Premises or portion thereof. In addition, if the consideration collected
by Landlord upon any such reletting, after payment of the expenses of reletting
the Leased Premises which have not been reimbursed by Tenant, is insufficient to
pay monthly the full amount of the Rent, Tenant shall pay to Landlord the amount
of each monthly deficiency as it becomes due. If such consideration is greater
than the amount necessary to pay the full amount of the Rent, the full amount of
such excess shall be retained by Landlord and shall in no event be payable to
Tenant.

(iii) [Intentionally Omitted].

(b) If Landlord elects to terminate Tenant’s right to possession or, subject to
applicable law, terminate this Lease upon the occurrence of an Event of Default,
Landlord may (i) collect and recover from Tenant and Tenant shall pay Landlord,
on demand, as and for liquidated and final damages, an accelerated lump sum
amount equal to the amount by which Landlord’s estimate of the aggregate amount
of Rent owing, from the date of such termination through the Expiration Date
plus the aggregate of Landlord’s actual and estimated expenses of reletting the
Leased Premises, exceeds the fair market rental value of the Leased Premises for
the same period (after deducting from such fair market rental value the time
needed to relet the Leased Premises and the amount of concessions which would
normally be given to a new tenant) both discounted to present value at the rate
equal to the then applicable discount rate of the Federal Reserve Bank of New
York plus one percent (1%) and (ii) notwithstanding anything to the contrary
contained herein, in its sole discretion, require removal of (A) any Additional
Storage Tanks installed in the Leased Premises pursuant to Section 9(e) in
accordance with all then applicable Legal Requirements, approvals, regulations
and ordinances applicable thereto and Tenant shall cause such area of the Leased
Premises to be fully restored with appropriate closure letters from the
applicable governmental authorities (the “Storage Tank Removal”); and (B) except
as expressly set forth in Section 12(f), all, or a portion of (as specified in
such request), Alterations made during the Term of this Lease and require Tenant
to restore the Leased Premises to their condition as of the Rent Commencement
Date (its being understood that as of the Rent Commencement Date the Leased
Premises will be a fully functioning IBX collocation facility).

(c) Notwithstanding anything to the contrary herein contained, in lieu of or in
addition to any of the foregoing remedies and damages, Landlord may exercise any
remedies and collect any damages available to it at law or in equity. If
Landlord is unable to obtain full satisfaction pursuant to the exercise of any
remedy, it may pursue any other remedy which it has hereunder at law or in
equity.

(d) Landlord shall not be required to mitigate any of its damages hereunder
unless required to by applicable Law. If any Law shall validly limit the amount
of any damages provided for herein to an amount which is less than the amount
agreed to herein, Landlord shall be entitled to the maximum amount available
under such Law.

 

-32-



--------------------------------------------------------------------------------

(e) No termination of this Lease, repossession or reletting of the Leased
Premises, exercise of any remedy or collection of any damages pursuant to this
Section 21 shall relieve Tenant of any Surviving Obligations.

(f) Upon the occurrence of any Event of Default, Landlord shall have the right
(but no obligation) to perform any act required of Tenant hereunder at Tenant’s
sole cost and expense and, if performance of such act requires that Landlord
enter the Leased Premises, Landlord may enter the Leased Premises for such
purpose during normal business hours upon reasonable prior written notice to
Tenant (except in the event of an emergency). Furthermore, upon the occurrence
of any Event of Default, Landlord shall have the right (but not the obligation)
at Tenant’s sole cost and expense and without abatement of rent, to make any
payment owed by Tenant to any party other than Landlord for which Tenant is
liable under this Lease. Landlord’s election to make any such payment or perform
any such act on Tenant’s part shall not give rise to any responsibility of
Landlord to continue making the same or similar payments or performing the same
or similar acts. Tenant agrees to reimburse Landlord upon demand for all sums so
paid by Landlord and all necessary incidental costs, together with interest
thereon at the Default Rate, from the date of such payment by Landlord until
reimbursed by Tenant.

(g) No failure of Landlord (i) to insist at any time upon the strict performance
of any provision of this Lease or (ii) to exercise any option, right, power or
remedy contained in this Lease shall be construed as a waiver, modification or
relinquishment thereof. A receipt by Landlord of any sum in satisfaction of any
Monetary Obligation with knowledge of the breach of any provision hereof shall
not be deemed a waiver of such breach, and no waiver by Landlord of any
provision hereof shall be deemed to have been made unless expressed in a writing
signed by Landlord.

(h) Landlord may also seek specific performance by Tenant in the case of breach
by Tenant of one or more of its covenants contained in this Lease.

(i) All remedies are cumulative and concurrent and no remedy is exclusive of any
other remedy. Each remedy may be exercised at any time an Event of Default has
occurred and is continuing and may be exercised from time to time. No remedy
shall be exhausted by any exercise thereof.

 

-33-



--------------------------------------------------------------------------------

22. Notices. All notices, demands, requests, consents, approvals, offers,
statements and other instruments or communications required or permitted to be
given pursuant to the provisions of this Lease shall be in writing and shall be
deemed to have been given and received for all purposes when delivered in person
or by Federal Express or other reliable 24-hour delivery service or five
(5) business days after being deposited in the United States mail, by registered
or certified mail, return receipt requested, postage prepaid, addressed to the
other party at its address stated above or when delivery is refused. For the
purposes of this Section, any party may substitute another address stated above
(or substituted by a previous notice) for its address by giving fifteen
(15) days’ notice of the new address to the other party, in the manner provided
above. A copy of all notices, demands, requests, consents, approvals, offer
statements and other instruments or communications required or permitted to be
given pursuant to this Lease shall be delivered in accordance with the
requirements of this Section 22 to Mortgage Lender as follows:

 

Mortgage Lender:

  

SFT I, Inc.

1114 Avenue of the Americas, 27th Floor

New York, NY 10036

Attention: Chief Operating Officer

Reference: Loan No. 1364:01

Telephone: (212) 930-9400

Fax No.: (212) 930-9494

With a copy to:

  

iStar Financial Inc.

1114 Avenue of the Americas, 27th Floor

New York, New York 10036

Attn: Nina B. Matis, Esq./General Counsel

Reference: Loan No. 1364:01

Telephone: (212) 930-9406

Fax No.: (212) 930-9492

With a copy to:

  

iStar Asset Services Inc.

180 Glastonbury Blvd., Suite 201

Glastonbury, Connecticut 06033

Attn: President

Reference: Loan No. 1364:01

Telephone: (860) 815-5900

Facsimile: (860) 815-5901

with a copy to:

  

Katten Muchin Rosenman LLP

1025 Thomas Jefferson Street, N.W.

East Lobby – Suite 700

Washington, D.C. 20007

Attention: John D. Muir, Jr., Esq.

Telephone: (202) 625-3839

Fax No.: (202) 339-6054

23. Estoppel Certificate. At any time upon not less than ten (10) business days’
prior written request by either Landlord or Tenant (the “Requesting Party”) to
the other party (the “Responding Party”), the Responding Party shall deliver to
the Requesting Party a statement in writing, executed by an authorized officer
of the Responding Party, certifying (a) that, except as otherwise specified,
this Lease is unmodified and in full force and effect, (b) the dates to which
Basic Rent, Additional Rent and all other Monetary Obligations have been paid,
(c) that, to the knowledge of the signer of such certificate and except as
otherwise specified, no default by either Landlord or Tenant exists hereunder,
and (d) such other matters as the Requesting Party may reasonably request. Any
such statements by the Responding Party may be relied upon by the Requesting
Party, any Person whom the Requesting Party notifies the Responding Party in its
request for the Certificate is an intended recipient or beneficiary of the
Certificate or their assignees and by any prospective purchaser or mortgagee of
the Leased Premises.

 

-34-



--------------------------------------------------------------------------------

24. Surrender. Upon the expiration or earlier termination of this Lease, Tenant
shall peaceably leave and surrender the Leased Premises to Landlord in Good
Condition and Repair. Upon such surrender, Tenant shall (a) remove from the
Leased Premises all property which is owned by Tenant or third parties other
than Landlord and any Alterations or Additional Storage Tanks if required by
Landlord pursuant to Section 21, and (b) repair any damage caused by such
removal. Property not so removed shall become the property of Landlord, and
Landlord may thereafter cause such property to be removed from the Leased
Premises. The reasonable cost of removing and disposing of such property and
repairing any damage to the Leased Premises caused by such removal shall be paid
by Tenant to Landlord within thirty (30) days of written demand. Landlord shall
not in any manner or to any extent be obligated to reimburse Tenant for any such
property which becomes the property of Landlord pursuant to this Section 24 and
Section 12 hereof.

25. No Merger of Title. There shall be no merger of the leasehold estate created
by this Lease with the fee estate in the Leased Premises by reason of the fact
that the same Person may acquire or hold or own, directly or indirectly, (a) the
leasehold estate created hereby or any part thereof or interest therein and
(b) the fee estate in the Leased Premises or any part thereof or interest
therein, unless and until all Persons having any interest in the interests
described in (a) and (b) above which are sought to be merged shall join in a
written instrument effecting such merger and shall duly record the same.

26. Books and Records.

(a) Tenant shall keep adequate records and books of account with respect to the
Leased Premises, in accordance with generally accepted accounting principles
(“GAAP”) consistently applied, and shall permit Landlord and Lender, subject to
the provisions of Section 4(c) above, by their respective agents, accountants
and attorneys, upon reasonable notice to Tenant, to visit and inspect the Leased
Premises, or such other location where such books and records are maintained,
during normal business hours and examine (and make copies of) the records and
books of account. Upon the request of Landlord (either telephonically or in
writing), Tenant shall provide the requesting party with copies of any
information to which such party would be entitled in the course of a personal
visit.

(b) To the extent not available on the EDGAR website of the Securities and
Exchange Commission (“EDGAR”) or other public information sources, Tenant shall
deliver to Landlord and Lender within one hundred twenty (120) days of the close
of each fiscal year, annual audited financial statements of Equinix, Inc.
prepared by nationally recognized independent certified public accountants. To
the extent not available on EDGAR or other public information sources, Tenant
shall also furnish to Landlord within forty-five (45) days after the end of each
of the three remaining quarters all filings, if any, of Form 10-K, Form 10-Q and
other required filings with the Securities and Exchange Commission pursuant to
the provisions of the Securities Exchange Act of 1934, as amended, or any other
Law.

 

-35-



--------------------------------------------------------------------------------

27. Non-Recourse as to Landlord.

Anything contained herein to the contrary notwithstanding, any claim based on or
in respect of any liability of Landlord under this Lease shall be enforced only
against the Leased Premises and not against any other assets, properties or
funds of (a) Landlord, (b) any director, member, officer, general partner,
limited partner, employee or agent of Landlord, or any general partner of
Landlord, any of its general partners or shareholders (or any legal
representative, heir, estate, successor or assign of any thereof), (c) any
predecessor or successor partnership or corporation (or other entity) of
Landlord, or any of its general partners, either directly or through Landlord or
its general partners or any predecessor or successor partnership or corporation
or their shareholders, officers, directors, employees or agents (or other
entity), or (d) any other Person.

28. Financing.

(a) In connection with the Mortgage Lender Financing, Tenant agrees to supply
Lender with such notices and information as Tenant is required to give to
Landlord hereunder in accordance with Section 22 herein and to extend the rights
of Landlord hereunder to any Lender. Tenant shall provide any other consent or
statement and shall execute any and all other documents that Lender reasonably
requires in connection with such Mortgage Lender Financing and any subsequent
Mortgage, so long as the same do not adversely affect any right, benefit or
privilege of Tenant or increase Tenant’s obligations under this Lease in any
material respect. Furthermore, in connection with the Mortgage Lender Financing
and any subsequent Mortgage, Tenant acknowledges that Landlord will assign its
interest in this Lease and the Guaranty to Mortgage Lender and any successor
Lender as additional security for the Mortgage Lender Financing and any
subsequent financing. Notwithstanding anything to the contrary herein, this
Section 28(a) shall be operative only during such time as a Mortgage encumbers
the Leased Premises.

(b) In the event of any act or omission of Landlord which would give Tenant the
right, immediately or after lapse of a period of time, to cancel or terminate
this Lease, or to claim a partial or total eviction, Tenant shall not exercise
such right (i) until it has given written notice of such act or omission to
Lender at the addresses set forth in Section 22 above, and (ii) unless such act
or omission shall be one which is not capable of being remedied by Landlord or
Lender within the time period provided herein, until the period for remedying
such act or omission provided herein shall have elapsed following the giving of
such notice and following the time when Lender shall have become entitled under
any applicable encumbrance to remedy the same (which reasonable period shall in
no event be less than the period to which Landlord would be entitled under this
Lease or otherwise, after similar notice, to effect such remedy), provided
Lender shall with due diligence give Tenant written notice of its intention to
remedy such act or omission, and Lender shall commence and thereafter continue
with reasonable diligence to pursue its remedies under any applicable
encumbrance and to remedy such act or omission. Notwithstanding the foregoing,
Lender shall have no obligation to act, perform or effect any such remedy.

 

-36-



--------------------------------------------------------------------------------

(c) If Tenant desires to obtain or refinance any loan that encumbers Tenant’s
interest in the Leased Premises, Tenant’s equipment and any Alterations approved
by Landlord and which Landlord and Lender have expressly agreed in writing may
be removed by Tenant at the end of the term of this Lease, any such loan or
encumbrance shall not require the consent of Landlord or Lender and shall not be
deemed subject to the provisions of Section 19 of this Lease. In the event that
Landlord receives written notice identifying any such lender as the holder or
beneficiary of any such loan or encumbrance, Landlord shall thereafter endeavor
to provide such lender with duplicate copies of any notice of an Event of
Default given by Landlord to Tenant hereunder; provided, however, failure to
provide such lender with such duplicate notice shall not constitute a failure to
give notice to Tenant or prevent or impair Landlord’s ability to exercise its
remedies under this Lease. Furthermore, Landlord shall accept from such lender
any curative acts on account of such Event of Default. Notwithstanding anything
to the contrary in the foregoing, Landlord shall not be required to recognize
such lender under the Lease unless such lender is the direct tenant under this
Lease and has a credit rating by a major national credit agency of BBB or better
(or equivalent) or, in the event such lender assumes this Lease through an
affiliated designee, such lender provides to Landlord a replacement guaranty in
form reasonably acceptable to Landlord from a party with a net worth and
financial strength at least equivalent to the Tenant as of the date hereof. No
further assignments of this Lease will be permitted after such lender or its
designee assumes this Lease without Landlord’s and Lender’s prior written
consent.

29. Subordination and Attornment. This Lease and Tenant’s interest hereunder
shall be subordinate to any Mortgage or other security instrument hereafter
placed upon the Leased Premises by Landlord, including without limitation, the
first priority lien of Lender, and to any and all advances made or to be made
thereunder, to the interest thereon, and all renewals, amendments,
modifications, replacements and extensions thereof. Tenant further agrees that
upon the request of Lender, Tenant will execute a subordination and attornment
agreement providing as follows:

(a) [Intentionally Omitted]

(b) Neither the Lender nor its successors and assigns shall (A) be liable for
any misrepresentation, act or omission of Landlord, and (B) be bound by any
amendment or modification of this Lease, not expressly provided for in this
Lease, or by any prepayment of more than one month’s fixed rent, unless such
amendment or modification or prepayment shall have been expressly approved in
writing by such Lender.

(c) If a Lender, any successor or assignee of Lender, or any other purchaser at
any foreclosure sale under such Lender’s Mortgage or in connection with the
delivery of a deed in lieu of foreclosure (collectively “Successor Landlord”)
shall succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease or deed, then at
Successor Landlord’s request and election (it being understood and agreed that
in the alternative Successor Landlord may elect to terminate this Lease), Tenant
shall attorn to and recognize Successor Landlord as Tenant’s landlord under this
Lease, and shall promptly execute and deliver any instrument that Successor
Landlord may reasonably request to evidence such attornment. Upon such
attornment this Lease shall continue in full force and

 

-37-



--------------------------------------------------------------------------------

effect as, or as if it were, a direct lease between Successor Landlord and
Tenant upon all of the terms, conditions and covenants as are set forth in this
Lease and shall be applicable after such attornment except that Successor
Landlord shall not be: (i) liable for any misrepresentation, act or omission of
Landlord (except that Successor Landlord shall be responsible for correcting any
continuing defaults and obligations which exist at the time Successor Landlord
succeeds to Landlord’s interest under the Lease), or (ii) bound by any amendment
or modification of this Lease, not expressly consented to by Lender, or by any
prepayment of more than one month’s fixed rent, unless such amendment or
modification or prepayment shall have been expressly approved in writing by such
Lender.

(d) In the event this Lease is terminated by a Successor Landlord in connection
with a foreclosure or deed in lieu of foreclosure, Tenant shall cooperate in the
assignment, to the extent same are assignable, of its licenses, permits, and
entitlements and any other contracts specific to the operation of the Leased
Premises to the extent requested by Successor Landlord.

30. Tax Treatment; Reporting. Landlord and Tenant each acknowledge that each
shall treat this transaction as a true lease for state law purposes and shall
report this transaction as a Lease for Federal income tax purposes. For Federal
income tax purposes each shall report this Lease as a true lease with Landlord
as the owner of the Leased Premises and Equipment and Tenant as the tenant of
such Leased Premises and Equipment including: (1) treating Landlord as the owner
of the property eligible to claim depreciation deductions under Section 167 or
168 of the Internal Revenue Code of 1986 (the “Code”) with respect to the Leased
Premises and Equipment, (2) Tenant reporting its Rent payments as rent expense
under Section 162 of the Code, and (3) Landlord reporting the Rent payments as
rental income.

31. Guaranty. Concurrently with the execution of this Lease, Tenant shall
deliver Landlord a Guaranty of Lease (the “Guaranty”) duly executed by Guarantor
guaranteeing Tenant’s obligations under the Lease in the form attached as
Exhibit “E” hereto.

32. Miscellaneous.

(a) The Landlord and Tenant represent and warrant to each other that no broker
or finder was instrumental in arranging or bringing about this transaction. If
any other person brings a claim for a commission or finder’s fee based upon any
contact, dealings or communication with Landlord or Tenant, then the party
through whom such person makes his claim shall defend the other party from such
claim, and shall indemnify such party and hold such party harmless from any and
all costs, damages, claims, liabilities or expenses (including without
limitation, court costs and reasonable attorneys’ fees and disbursements)
incurred by such party in defending against the claim.

(b) The paragraph headings in this Lease are used only for convenience in
finding the subject matters and are not part of this Lease or to be used in
determining the intent of the parties or otherwise interpreting this Lease.

 

-38-



--------------------------------------------------------------------------------

(c) As used in this Lease, the singular shall include the plural and any gender
shall include all genders as the context requires and the following words and
phrases shall have the following meanings: (i) “including” shall mean “including
without limitation”; (ii) “provisions” shall mean “provisions, terms,
agreements, covenants and/or conditions”; (iii) “lien” shall mean “lien, charge,
encumbrance, title retention agreement, pledge, security interest, mortgage
and/or deed of trust”; (iv) “obligation” shall mean “obligation, duty,
agreement, liability, covenant and/or condition”; (v) “the Leased Premises”
shall mean “the Leased Premises or any part thereof or interest therein”;
(vi) “any of the Land” shall mean “the Land or any part thereof or interest
therein”; (vii) “any of the Improvements” shall mean “the Improvements or any
part thereof or interest therein”; and (viii) “any of the Equipment” shall mean
“the Equipment or any part thereof or interest therein”.

(d) Any act which Landlord is permitted to perform under this Lease may be
performed at any time and from time to time by Landlord or any person or entity
designated by Landlord. Each appointment of Landlord as attorney-in-fact for
Tenant hereunder is irrevocable and coupled with an interest. Landlord shall not
unreasonably withhold or delay or condition its consent whenever such consent is
required under this Lease. Time is of the essence with respect to the
performance by Tenant of its obligations under this Lease.

(e) Landlord shall in no event be construed for any purpose to be a partner,
joint venturer or associate of Tenant or of any subtenant, operator,
concessionaire or licensee of Tenant with respect to the Leased Premises or
otherwise in the conduct of their respective businesses.

(f) This Lease and any documents which may be executed by Tenant on or about the
effective date hereof at Landlord’s request constitute the entire agreement
between the parties and supersede all prior understandings and agreements,
whether written or oral, between the parties hereto relating to the Leased
Premises and the transactions provided for herein. Landlord and Tenant are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Lease. Accordingly, this Lease shall be construed without regard to the rule
that ambiguities in a document are to be construed against the drafter.

(g) This Lease may be modified, amended, discharged or waived only by an
agreement in writing signed by the party against whom enforcement of any such
modification, amendment, discharge or waiver is sought.

(h) The covenants of this Lease shall run with the land and bind Tenant, its
successors and assigns and all present and subsequent encumbrancers and
subtenants of the Leased Premises, and shall inure to the benefit of Landlord,
its successors and assigns. If there is more than one Tenant, the obligations of
each shall be joint and several.

(i) If any one or more of the provisions contained in this Lease shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Lease, but this Lease shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

-39-



--------------------------------------------------------------------------------

(j) All exhibits attached hereto are incorporated herein as if fully set forth.

(k) This Lease shall be governed by and construed and enforced in accordance
with the laws of the State of Illinois.

33. Publicity. Provided that Landlord obtains the prior written consent of
Tenant, which consent shall not be unreasonably withheld, delayed or
conditioned, Landlord (and Landlord’s affiliates) may, subject to the applicable
limitations on distribution of Confidential Information set forth in this
Section 33, refer to the Lease in tombstone advertisements, offering memoranda
and reports to investors, which references, may include, a description of the
Lease, use of Tenant’s name, and the logo of Tenant and/or any Affiliated Party
or Successor Party, as applicable, but not the address of the Leased Premises or
any other specific description of the Leased Premises. Landlord and Tenant each
hereby agree that, without the prior written consent of the other, any written
information relating to either which is provided to the other in connection with
this Lease which is either confidential, proprietary, or otherwise not generally
available to the public (but excluding information Landlord has obtained
independently from third-party sources without Landlord’s knowledge that the
source has violated any fiduciary or other duty not to disclose such
information) and which has been expressly designated as such by notice to the
applicable party (the “Confidential Information”), will be kept confidential,
using the same standard of care in safeguarding the Confidential Information as
the applicable party employs in protecting its own proprietary information which
that party desires not to disseminate or publish. Notwithstanding the foregoing,
Confidential Information may be disseminated by Landlord (a) pursuant to the
requirements of applicable Laws or Legal Requirements, (b) pursuant to judicial
process, administrative agency process or order of governmental authority,
(c) in connection with litigation, arbitration proceedings or administrative
proceedings before or by any governmental authority or stock exchange, (d) to
Landlord’s attorneys, accountants, advisors and actual or prospective financing
sources who will be instructed to comply with this Section 33, and (e) pursuant
to the requirements or rules of a stock exchange or stock trading system on
which the Securities of Landlord or its affiliates may be listed or traded. In
addition, notwithstanding any other provision, any party (and its employee,
representative or other agent) may disclose to any and all persons, without
limitation of any kind, any information with respect to the tax treatment and
tax structure of the transactions contemplated hereby and all materials of any
kind (including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure. For purposes of this
Section 33, Confidential Information will be not deemed to include the fact that
this Lease has been executed, the name of Tenant, the logo of Tenant and/or any
Affiliated Party or Successor Party, as applicable.

[EXECUTION ON FOLLOWING PAGE]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed under seal as of the day and year first above written.

 

LANDLORD:

CHI 3, LLC,

a Delaware limited liability company

By:   /s/ Keith D. Taylor Name:   Keith D. Taylor Title:   Manager TENANT:

EQUINIX OPERATING CO., INC.,

a Delaware corporation

By:   /s/ Keith D. Taylor Name:   Keith D. Taylor Title:   CFO

Master Lease / CHI 3, LLC and Equinix Operating Co., Inc. - Signature Page



--------------------------------------------------------------------------------

GUARANTY OF LEASE

THIS GUARANTY OF LEASE (“Guaranty”) is made as of February 2, 2007, by EQUINIX,
INC., a Delaware corporation (“Guarantor”), having a business address at 301
Velocity Way, 5th Floor, Foster City, California 94404, to CHI 3, LLC., a
Delaware limited liability company (“Landlord”), having a business address at
c/o Equinix, Inc., 301 Velocity Way, 5th Floor, Foster City, California 94404,
with reference to the following facts:

A. Landlord and Equinix Operating Co., Inc., a Delaware corporation (“Tenant”),
have entered into and executed that certain Master Lease (the “Lease”) of even
date herewith with respect to the premises located at 1905 – 1945 Lunt Avenue,
Elk Grove Village, Illinois 60007.

B. Guarantor indirectly owns one hundred percent (100%) of the ownership
interest in Landlord and will benefit from, among other things, the revenue
generated from Tenant’s operations on the Leased Premises (as defined in the
Lease).

C. Tenant is a wholly-owned subsidiary of Guarantor.

D. Landlord is not willing to execute the Lease based solely upon the credit of
Tenant. Guarantor is willing to execute this Guaranty of Lease in support of
Tenant’s commitments made under the Lease for the express and intended purpose
of inducing Landlord to enter into the Lease.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Guarantor hereby covenants, agrees and
guarantees to Landlord and its successors and assigns as follows:

1. Guaranty. Guarantor does hereby absolutely and unconditionally guarantee to
Landlord the prompt payment of all amounts that Tenant, or any assignee of the
Lease, may at any time owe under the Lease, any extensions, renewals or
modifications thereof, and further guarantees to Landlord the full, prompt and
faithful performance by Tenant, or any assignee of the Lease, of each and all of
the covenants, terms, and conditions of the Lease, or any extensions,
modifications or renewals thereof and any holdover term following the term
granted thereby, to be hereafter performed and kept by Tenant, or any assignee
of the Lease (all such obligations of Tenant under the Lease are referred to as
“Tenant’s Obligations”). This is a Guaranty of payment and performance and not
merely of collection. This Guaranty shall include any liability of Tenant which
shall accrue under the Lease for any period proceeding as well as any period
following the term specified in the Lease, including, without limitation, any
rent or other amounts payable pursuant to the terms of the Lease as a result of
Tenant’s holding over. If Tenant or any assignee of the Lease fails to make any
payment when due under the Lease or to perform any duties, obligations or
covenants contained in the Lease to be performed by Tenant, or any assignee of
the Lease, Guarantor will immediately and unconditionally pay to Landlord such
amounts and perform such duties, obligations and covenants after expiration of
any applicable grace or cure periods in the Lease; provided, however that such
grace and cure periods shall be contemporaneous with and not in addition to any
grace or cure period available to Tenant under the terms of the Lease. Guarantor
shall pay to Landlord on demand, all expenses (including, without limitation,
attorneys’ fees and costs) arising out of or relating to the enforcement or
protection of Landlord’s rights hereunder.



--------------------------------------------------------------------------------

2. Independent Obligations. Guarantor’s obligations hereunder are absolute,
primary, unconditional and irrevocable obligations which are independent of the
obligations of Tenant, or any assignee of the Lease, and a separate action or
actions may be brought and prosecuted against Guarantor whether or not action is
brought against Tenant or any such assignee or whether or not Tenant or any such
assignee be joined in any such action or actions.

3. Rights of Landlord. Guarantor authorizes Landlord, without notice or demand
and without affecting its liability hereunder, from time to time to (a) extend,
accelerate, or otherwise change the time for any payment provided for in the
Lease, or any covenant, term or condition of the Lease, in any respect to impair
or suspend the Landlord’s remedies or rights against Tenant in connection with
the Lease, and to consent to any assignment, subletting or reassignment of the
Lease; (b) take and hold security for any payment provided for in the Lease or
for the performance of any covenant, term or condition of the Lease, or
exchange, waive or release any such security; (c) apply such security and direct
the order or manner of sale thereof as Landlord in its discretion may determine.
Landlord may without notice or the consent of Guarantor assign this Guaranty,
the Lease, or the rents and other sums payable thereunder. Notwithstanding any
termination, renewal, extension or holding over of the Lease, this Guaranty
shall continue until all of Tenant’s Obligations have been fully and completely
performed by Tenant or any assignee of the Lease.

Guarantor shall not be released by any act or event which might, but for this
provision of this Guaranty, be deemed a legal or equitable discharge of a
surety, or by reason of any waiver, extension, modification, forbearance or
delay or other act or omission of Landlord or its failure to proceed promptly or
otherwise as against Tenant or Guarantor, or by reason of any action taken or
omitted or circumstance which may or might vary the risk or affect the rights or
remedies of Guarantor as against Tenant, or by reason of any further dealings
between Tenant and Landlord, whether relating to the Lease or otherwise, and
Guarantor hereby expressly waives and surrenders any defense to its liability
hereunder based upon any of the foregoing acts, omissions, things, agreements,
waivers or any of them; it being the purpose and intent of this Guaranty that
the obligations of Guarantor hereunder are absolute and unconditional under any
and all circumstances.

Guarantor further agrees that to the extent Tenant or Guarantor makes any
payment to Landlord in connection with Tenant’s Obligations and all or any part
of such payment is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Landlord or paid over to a
trustee, receiver or any other entity, whether under any bankruptcy act or
otherwise (any such payment is hereinafter referred to as a “Preferential
Payment”), then this Guaranty shall continue to be effective or shall be
reinstated, as the case may be, and, to the extent of such payment or repayment
by Landlord, Tenant’s Obligations or part thereof intended to be satisfied by
such Preferential Payment shall be revived and continued in full force and
effect as if said Preferential Payment had not been made.

4. Waiver of Defenses. Guarantor hereby expressly waives and relinquishes all
rights, remedies and defenses accorded by applicable law to guarantors and
sureties and agrees not to take advantage of any such rights, remedies or
defenses. Without limiting in any way the foregoing, Guarantor hereby expressly
waives (a) any right to require Landlord to (i) proceed against Tenant or any
other person or entity; (ii) proceed against or exhaust any security held

 

3



--------------------------------------------------------------------------------

from Tenant or Guarantor; (iii) pursue any other remedy in Landlord’s power
which Guarantor cannot itself pursue, and which would lighten its burden; or
(iv) cause a marshalling of the assets of Tenant or Guarantor; (b) all statutes
of limitations as a defense to any action brought against Guarantor by Landlord
to the fullest extent permitted by law; (c) any defense based upon any legal
disability of Tenant, or any assignee of the Lease, or any discharge or
limitation of the liability of Tenant, or any assignee of the Lease, to
Landlord, whether consensual or arising by operation of law or any bankruptcy,
reorganization, receivership, insolvency, or debtor-relief proceeding, or from
any other cause; (d) presentment, demand, protest and notice of any kind;
(e) any defense based upon or arising out of any defense which Tenant, or any
assignee of the Lease, may have to the payment or performance of any part of
Tenant’s Obligations; and (f) any and all of its rights of subrogation,
reimbursement, indemnification, and contribution and any other rights and
defenses that are or may become available to Guarantor. Guarantor waives all
demands upon and notices to Tenant, or any assignee of the Lease, and to
Guarantor, including demands for performance, notices of non-performance,
notices of nonpayment and notice of acceptance of this Guaranty.

5. Assumption of Obligations and Waivers as to Financial Condition. Guarantor’s
obligations hereunder shall not be affected by any failure on the part of
Landlord to inform Guarantor concerning Tenant’s financial condition or notify
Guarantor of any adverse change in Tenant’s financial condition of which
Landlord becomes aware. Guarantor assumes the obligation to make such inquiries
with respect to such financial condition as Guarantor deems necessary or prudent
in the circumstances.

6. Costs and Expenses. If Guarantor fails to perform any of its obligations
under this Guaranty or if any dispute arises between the parties hereto
concerning the meaning or interpretation of any provision of this Guaranty, then
the defaulting party or the party not prevailing in such dispute, as the case
may be, shall pay any and all costs and expenses incurred by the other party on
account of such default and/or in enforcing or establishing its rights
hereunder, including, without limitation, court costs and reasonable attorneys’
fees and disbursements. Any such attorneys’ fees and other expenses incurred by
either party in enforcing a judgment in its favor under this Guaranty shall be
recoverable separately from and in addition to any other amount included in such
judgment, and such attorneys’ fees obligation is intended to be severable from
the other provisions of this Guaranty and to survive and not be merged into any
such judgment.

7. Notices. Notices or other communications given under this Guaranty shall be
effective only if rendered or given in writing, sent by certified mail with a
return receipt requested or by facsimile with a confirmation receipt (and a copy
sent by a nationally recognized overnight courier service) or delivered
personally or by a nationally recognized overnight courier service: (a) to
Guarantor at Guarantor’s address set forth above; or (b) to Landlord at
Landlord’s address set forth above. Any such notice or other communication shall
be deemed to have been rendered or given two (2) days after the date when it
shall have been mailed if sent by certified mail, or upon actual receipt if sent
by facsimile, or upon the date personal delivery is made, or upon actual
delivery if sent by overnight courier.

 

4



--------------------------------------------------------------------------------

8. Delay; Cumulative Remedies. No delay or failure by Landlord to exercise any
right or remedy against Tenant or Guarantor will be construed an a waiver of
that right or remedy. No waiver or modification of any provision of this
Guaranty nor any termination of this Guaranty shall be effective unless stated
in writing and signed by the party charged with such waiver or modification, and
then only to the extent so stated, and no such waiver shall apply to any
circumstance other than the specific instance for which it is given. In no event
shall a waiver of any provision of this Guaranty be implied from any course of
conduct on the part of Guarantor and/or Landlord and/or any third party. All
remedies of Landlord against Tenant and Guarantor are cumulative.

9. Representations and Warranties of Guarantor. Guarantor hereby represents,
warrants and covenants that Guarantor has a financial interest in Tenant and
will derive a material and substantial benefit, directly or indirectly, from the
Lease and from the making of this Guaranty by Guarantor.

10. Miscellaneous.

(a) This Guaranty shall bind Guarantor, its successors and assigns, and shall
inure to the benefit of Landlord and its successors and assigns. Guarantor
consents to the assignment of this Guaranty by Landlord to Mortgage Lender (as
such term is defined in the Lease) or any successor thereof as additional
security for the Mortgage Lender Financing (as such term is defined in the
Lease).

(b) The invalidity or unenforceability of any one or more provisions of this
Guaranty will not affect any other provision.

(c) Time is of the essence of each and every provision hereof.

(d) This Guaranty and each and every term and provision thereof shall be
construed in accordance with the laws of the State of Illinois. Guarantor
consents to the exercise of personal jurisdiction by the courts of the State of
Illinois over Guarantor, and agrees that any action to enforce the provisions of
this Guaranty may be brought in any state or federal court located within the
County of Cook, State of Illinois.

[SIGNATURE ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this instrument under seal on the day
and year first above written.

 

GUARANTOR:

EQUINIX, INC.,

a Delaware corporation

By:   /s/ Keith D. Taylor Name:   Keith D. Taylor Title:   CFO